PURCHASE AND SALE AGREEMENT

(Skymark Tower, Arlington, Tarrant County, Texas)

THIS PURCHASE AND SALE AGREEMENT (herein called this “Agreement”) is made and
entered into this 9th day of June, 2015 (herein called the “Effective Date”), by
and between CSFB SKYMARK TOWER 2007-C2 LLC, a Delaware limited liability company
(herein called “Seller”), and HARTMAN XX LIMITED PARTNERSHIP, a Texas limited
partnership (herein “Buyer”).  Seller and Buyer are collectively referred to
herein as the “parties.”

W I T N E S S E T H:

1.

Agreement to Sell and Purchase; Independent Consideration; Definitions.  

(a)

For and in consideration of the Earnest Money, in hand paid by Buyer to Calloway
Title and Escrow, LLC (herein called “Escrow Agent”), the Independent
Consideration, the mutual covenants and agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Seller, Buyer and Escrow Agent, Seller hereby agrees to sell and
convey to Buyer, and Buyer hereby agrees to purchase and take from Seller,
subject to and in accordance with all of the terms and conditions of this
Agreement, all of Seller’s assignable and transferable right, title and interest
in and to the following:

(i)

All that certain lot, tract or parcel of improved real estate more particularly
described on Exhibit “A” attached hereto, together with all rights, ways and
easements appurtenant thereto (herein collectively called the “Land”);

(ii)

All buildings, structures and other improvements located on the Land and all
fixtures attached or affixed, actually or constructively, to the Land or to any
such buildings, structures or other improvements (herein collectively called the
“Improvements”);

(iii)

All personal property owned by Seller and located on the Land or within the
Improvements and used in con­nection with the operation, management or
main­tenance of the Land or the Improvements, subject, however, to obsolescence
and consumption in the ordinary course of business between the Effective Date
and the Closing Date (herein collectively called the “Personalty”);

(iv)

All of the right, title and interest of Seller as “lessor” or “landlord” in, to
and under all leases and other agreements for the use, occupancy or possession
of all or any part of the Land or the Improvements including, without
limitation:

(A)

to the extent in effect on the Closing Date, all the tenant leases scheduled and
identified on Exhibit “B” attached hereto (herein collectively called the
“Existing Leases”), together with all security deposits and letters of credit in
Seller’s or its property manager’s possession or control in connection with the
Existing Leases and New Leases (herein collectively called the “Security
Deposits”); and





1













(B)

all renewals or extensions of Existing Leases, and all new tenant leases,
executed and entered into by Seller in the ordinary course of business between
the Effective Date and the Closing Date in accordance with the terms and
provisions of this Agreement (herein collectively called the “New Leases”) which
are in force and effect on and as of the Closing Date (the Existing Leases and
the New Leases specifically include, without limitation, any agreement for the
payment of tenant improvements and leasing brokerage commissions with respect
thereto owed in connection with any Existing Leases or New Leases (herein
collectively called “TILC Obligations”)); and

(v)

All management, service and other contracts and agreements, if any, scheduled
and identified on Exhibit “C” attached hereto (herein collectively called the
“Service Agreements”).

The Land, the Improvements and the Personalty are herein sometimes collectively
called the “Project”; and all of the matters described in this paragraph 1 are
herein sometimes collectively called the “Property”.

(b)

Contemporaneously with Buyer’s execution and delivery of this Agreement, in
addition to the Earnest Money (as hereinafter defined), Buyer has paid to Seller
the amount of FIFTY AND NO/100THS DOLLARS ($50.00) (herein called the
“Independent Consideration”), as consideration for Buyer’s right to purchase the
Property and for Seller’s execution, delivery and performance of this Agreement.
 The Independent Consideration is in addition to and independent of any other
consideration or payment provided for in this Agreement, is non-refundable and
shall be retained by Seller notwithstanding any other provision of this
Agreement.  

(c)

Seller and Buyer hereby agree that the following terms shall have the meanings
hereinafter set forth, such definitions to be applicable equally to the singular
and plural forms, and to the masculine and feminine forms, of such terms:

“Affiliates” shall mean, individually and collectively, each and all of a
party’s respective current and future partners and members and each and all of
their respective heirs, successors and assigns together with any person or
entity directly or indirectly, through one or more intermediaries, controlling,
controlled by or under common control with any of the parties in question, which
in the case of a person which is a partnership, shall include each of the
constituent partners, whether general or limited partners thereof.  The term
“control,” as used in the immediately preceding sentence, means, with respect to
a corporation, the right to the exercise, directly or indirectly, of more than
fifteen percent (15%) of the voting rights attributable to the shares of such
corporation, and with respect to an entity that is not a corporation, the
possession, directly or indirectly, or the power to direct or cause the
direction of, the management or policies of such entity.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, 11 U.S.C. §§
101, et seq., as amended or supplemented from time to time.





2



 













“Buyer Parties” shall mean, individually and collectively, jointly and
severally, Buyer, and each and all of its officers, directors, employees,
shareholders, Affiliates, subsidiaries, principals, parents, trustees,
attorneys, joint venturers, related parties and entities, contractors and
agents, each and all of the predecessors, legal representatives, heirs,
successors and assigns of any of the foregoing and their respective
subsidiaries, parents, Affiliates, joint venturers, directors, officers,
members, principals, investors, shareholders, trustees, designees, lenders,
beneficiaries, employees, agents, brokers, property managers, asset managers,
representatives, predecessors, successors, assigns, contractors, subcontractors,
fiduciaries, insurers, heirs, estates, servants, other related parties and
persons, and attorneys, past and present.

“Governmental Authority” shall mean the United States, any State, Commonwealth,
District, Territory, municipality, foreign state, or other foreign or domestic
government, or department, agency, board, commission, or instrumentality of any
of the foregoing.

“Insolvency Proceedings” shall mean any reorganization, liquidation,
dissolution, receivership or other actions or proceedings under the Bankruptcy
Code or any other federal, state or local laws affecting the rights of debtors
and/or creditors generally, whether voluntary or involuntary and including
proceedings to set aside or avoid any transfer of an interest in property or
obligations, whether denominated as a fraudulent conveyance, preferential
transfer or otherwise, or to recover the value thereof or to charge, encumber or
impose a lien thereon.

“Insolvent” shall have the meaning of the same defined term set forth in Section
101(32) of the Bankruptcy Code.

“Master Servicer” shall mean Wells Fargo Bank, N.A.

“Obligations” shall mean, individually and collectively, any and all
liabilities, obligations, duties, covenants or agreements of Seller or Buyer (as
assignee of Seller pursuant to this Agreement) under or with respect to or in
any way arising out of or relating to the Property, including the Existing
Leases, the New Leases and the Service Agreements.

“Person” shall mean an individual, partnership, joint venture, limited liability
company, association, corporation, trust or other legal entity.

“Seller Parties” shall mean individually and collectively, jointly and
severally, Seller, each and all of its officers, directors, employees,
shareholders, Affiliates, servicers, subsidiaries, principals, parents,
trustees, attorneys, joint venturers, related parties and entities, contractors
and agents, each and all of the predecessors, legal representatives, heirs,
successors and assigns of any of the foregoing and their respective
subsidiaries, parents, Affiliates, joint venturers, directors, officers,
members, principals, investors, shareholders, trustees, servicers, designees,
lenders, beneficiaries, employees, agents, brokers, property managers, asset
managers, representatives, predecessors, successors, assigns, contractors,
subcontractors, fiduciaries, insurers, heirs, estates, servants, other related
parties and persons, and attorneys, past and present.

“Special Servicer” shall mean Torchlight Loan Services, LLC, a Delaware limited
liability company.





3



 













2.

Purchase Price; Method of Payment.  The purchase price for the Property (herein
called the “Purchase Price”) shall be EIGHT MILLION NINE HUNDRED THOUSAND AND
NO/100THS DOLLARS ($8,900,000.00).  At Closing, Buyer shall deliver the Purchase
Price to Seller by wire transfer in accordance with wire instructions provided
by Seller, as adjusted by the prorations and credits in this Agreement,
including, without limitation, those costs and expenses identified in paragraph
10.  Buyer shall also pay all other amounts shown as payable by Buyer on the
Settlement Statement on the Closing Date.  All other sums payable by Buyer
pursuant to this paragraph shall be paid in immediately available funds, in
lawful money of the United States of America, which shall be legal tender for
all debts and dues, public and private, at the time of payment by wire transfer
in accordance with wire transfer instructions to be provided by Seller.  All
such funds shall be deposited by Buyer with the Escrow Agent on or prior to the
Closing Date, to be held in escrow and disbursed pursuant to the terms of this
Agreement.  At Closing, without any further action, approval or acknowledgment
required of Buyer or Seller, as provided in written escrow instructions to
Escrow Agent which shall be consistent with the provisions of this Agreement,
Seller and Buyer shall each instruct the Escrow Agent to pay any funds due to
either Buyer or Seller to such party in immediately available funds via wire
transfer (according to such party’s wire transfer instructions provided to the
Escrow Agent).  

3.

Earnest Money.

(a)

Within three (3) Business Days after the full execution and delivery of this
Agreement by Buyer and Seller, Buyer shall deliver to Escrow Agent the sum of
FIVE HUNDRED THOUSAND AND NO/100THS DOLLARS ($500,000.00) (which sum, together
with all interest actually earned thereon during the term of this Agreement is
herein called the “Earnest Money”) by wire transfer in accordance with wire
transfer instructions provided by Escrow Agent.  If Buyer does not exercise its
right to terminate this Agreement pursuant to paragraph 5(b) on or prior to the
Due Diligence Date, then the Earnest Money shall be deemed immediately earned by
Seller and non-refundable to Buyer except as provided in paragraphs 7(d), 12,
14(b), 15(a), 16(a) and 23(v) of this Agreement.  At Closing, the Earnest Money
will be delivered to Seller and applied as part payment of the Purchase Price.

(b)

If Buyer shall fail to timely deliver the Earnest Money to Escrow Agent, then
this Agreement shall, at the option of Seller by written notice to Buyer,
terminate, whereupon all rights and obligations of the parties under this
Agreement shall expire, and this Agreement shall become null and void.  All
deposits by Buyer required pursuant to this paragraph 3 shall be in the form of
a wire transfer of funds to Escrow Agent, and no such deposit shall be deemed
timely unless actually received by the date therefor set forth in this paragraph
3.

(c)

Throughout the term of this Agreement, Escrow Agent shall hold and disburse the
Earnest Money in accordance with the terms and conditions of this Agreement,
including, without limitation, the terms and conditions set forth on Exhibit “D”
attached hereto, and invest the Earnest Money with a national bank whose
depositors are insured by the Federal Deposit Insurance Corporation or other
financial institutions as are reasonably acceptable to Buyer and Seller.





4



 













4.

Closing.  The closing of the purchase and sale of the Property (herein called
“Closing”) shall be conducted by mail through the offices of Escrow Agent, by
5:00 p.m., Central Time, on the date that is the fifty-fifth (55th) day after
the Effective Date (herein called the “Closing Date”).  Notwithstanding the
foregoing, Buyer may extend the Closing Date to a date no later than thirty (30)
days following the original Closing Date by delivering (i) written notice to
Seller of Buyer’s election to extend the Closing Date, which notice must be
delivered to Seller at least three (3) Business Days before the original Closing
Date, and (ii) an additional deposit of ONE HUNDRED THOUSAND AND NO/100 DOLLARS
($100,000.00) (which sum, together with all interest actually earned thereon
during the term of this Agreement, is herein called the “Closing Extension
Deposit”) to Escrow Agent at least one (1) Business Day before the original
Closing Date by wire transfer in accordance with wire transfer instructions
provided by Escrow Agent and the Closing Extension Deposit shall become part of
the Earnest Money and deemed immediately earned by Seller and non-refundable to
Buyer, subject only to paragraphs 7(d), 12, 14(b), 15(a), 16(a) and 23(v) of
this Agreement.

5.

Access and Inspection; Examination by Buyer.

(a)

Between the date of this Agreement and the Closing Date, Buyer and Buyer’s
agents, employees, contractors, representatives and other designees (herein
collectively called “Buyer’s Designees”) shall have the right to enter the
Project for the purposes of inspecting the Project, conducting surveys,
mechanical and structural engineering studies, and conducting any other
investigations, examinations, tests and inspections as Buyer may reasonably
require to assess the condition of the Project, including but not limited to a
Phase I environmental site assessment and asbestos testing; provided, however,
that:

(i)

Buyer shall give Seller reasonable notice prior to any entry on the Project by
Buyer or Buyer’s Designees.  Any activities by or on behalf of Buyer, including,
without limitation, the entry by Buyer or Buyer’s Designees onto the Project, or
the other activities of Buyer or Buyer’s Designees with respect to the Project
(herein called “Buyer’s Activities”) shall be undertaken during normal business
hours and shall not damage the Project in any manner whatsoever or disturb or
interfere with the rights or possession of any tenant of the Project.

(ii)

In the event the Project is altered or disturbed in any manner in connection
with any Buyer’s Activities, Buyer shall immediately return the Project to the
condition existing prior to Buyer’s Activities.

(iii)

Buyer shall and hereby does indemnify, defend and hold Seller harmless from and
against any and all claims, liabilities, damages, losses, costs and expenses of
any kind or nature whatsoever (including, without limitation, attorneys’ fees
and expenses and court costs) suffered, incurred or sustained by Seller as a
result of, by reason of, or in connection with any Buyer’s Activities; provided
that such indemnity shall exclude any claim, liability, damage, loss, costs and
expenses arising from the mere discovery of a pre-existing condition.





5



 













(iv)

Buyer shall keep all findings, recommendations, opinions and information derived
from any testing or studies undertaken by or on behalf of Buyer with respect to
the Property in strict confidence, and shall not disclose any results of such
testing or studies to any third party without the prior written approval of
Seller.  Notwithstanding the foregoing provision, however, Buyer may make such
disclosure:

(A)

as may be required by law or by an order of a court, governmental authority upon
prior written notice to Seller; and

(B)

to Buyer’s consultants, and Buyer’s directors, officers, employees, investors,
lenders, partners and legal counsel (herein collectively called the “Related
Parties”, and the specific identities of which shall be supplied to Seller in
writing prior to any permitted disclosure to such party by Buyer), so long as
such parties agree in writing to maintain the confidentiality of all such
disclosures.

(v)

Neither Buyer nor any of Buyer’s Designees has authority to do anything that may
result in a lien or encumbrance against the Property in connection with Buyer’s
Activities.  Without limiting the foregoing, however, Buyer agrees to
immediately pay when due all costs associated with Buyer’s Activities and not to
cause, permit or suffer any lien or encumbrance to be asserted against the
Property, Seller related to Buyer’s Activities.  Buyer shall not permit any
mechanic’s, materialmen’s or other liens to be filed against the Property.
 Buyer, at its cost, either shall cause any such lien to be released or shall
obtain a surety bond to discharge any such lien within fifteen (15) days after
such lien is filed against the Property.

Without limiting the generality of the foregoing provisions, Buyer and Buyer’s
Designees shall not seek to enter any tenant spaces or contact tenants of the
Project without first obtaining the express consent of Seller in each instance.
 Notwithstanding any provision of this Agreement to the contrary, Buyer shall
not have the right to undertake any environmental studies or testing, or any
invasive testing, beyond the scope of a standard “Phase I” evaluation and
asbestos testing, without the prior written consent of Seller, which shall be
given or withheld in Seller’s absolute and sole discretion.




(b)

Buyer shall have until 5:00 p.m., Central Time, on the date twenty-five (25)
days after the Effective Date (herein called the “Due Diligence Date”) to
perform such investigations, examinations, tests and inspections as Buyer shall
deem necessary or desirable to determine whether the Property is suitable and
satisfactory to Buyer.  In the event Buyer shall determine that the Property is
not suitable and satisfactory to Buyer, Buyer shall have the right to terminate
this Agreement by giving written notice of such termination (herein called
“Termination Notice”) to Seller on or before the Due Diligence Date.  In the
event Buyer gives Seller the Termination Notice, the Earnest Money shall be
refunded to Buyer promptly upon request, all rights and obligations of the
parties under this Agreement shall expire, and this Agreement shall become null
and void.  If Buyer does not terminate this Agreement in accordance with this
paragraph 5 on or before the Due Diligence Date, Buyer shall have no further
right to terminate this Agreement pursuant to this paragraph 5.  





6



 













(c)

Prior to any entry by Buyer or any of Buyer’s Designees onto the Property, Buyer
or Buyer’s Designees shall, at its respective sole cost and expense, obtain and
keep in force until the later of: (i) the termination of this Agreement, (ii)
Closing, or (iii) if Buyer has not restored or vacated the Property as
contemplated above, the date Buyer has completed such restoration or vacated the
Property, effective prior to the date of access or entry to the Property,
commercial and general liability insurance, each with (x) a $1,000,000.00 per
occurrence and $2,000,000.00 in the aggregate limit and (y) excess liability or
umbrella coverage of $5,000,000.00 (or such other reasonable amount as Seller
and Buyer may agree upon from time to time), insuring, without limitation,
coverage for bodily injury, property damage, contractual liability and personal
injury liability with respect to the improvements on the Property or the use,
inspection or occupancy of the Property by Buyer and Buyer’s Designees, or
arising out of any of the indemnities by Buyer under this Agreement, or arising
out of Buyer’s Activities.  The commercial general liability policy, with Buyer
named as the insured, shall be issued by a reputable insurer reasonably
acceptable to Seller.  The policy shall list Seller, Master Servicer, Special
Servicer and the property manager of the Project as additional insureds as their
interests may appear and shall provide that, while this Agreement is in effect,
Seller will be given at least thirty (30) days’ prior written notice of any
cancellation, reduction in coverage or non-payment of premiums.  Buyer shall
provide evidence of the insurance, reasonably acceptable to Seller, of the types
and amounts of coverages herein required.  Buyer will also require all Buyer’s
Designees to provide, maintain and keep in force (A) worker’s compensation
insurance in accordance with the laws of the state where the Property is located
and covering all employees involved in any activities relating to or performed
on the Property, and (B) casualty, liability and other insurance consistent with
the limits and requirements above required for all claims which may arise,
directly or indirectly, as a result of Buyer’s Activities.  Buyer agrees that
required insurance for the Buyer’s Designees will also be on forms reasonably
acceptable to Seller and issued by companies licensed to do business in the
State of Texas and with an insurance rating reasonably acceptable to Seller.
Without limiting the foregoing, insurance certificates evidencing such insurance
shall be delivered by Buyer to Seller prior to entry onto the Property by Buyer
or any of Buyer’s Designees.

(d)

Seller shall deliver to Buyer certain documents and information in Seller’s
possession with regard to the Property, including, without limitation, the
documents and information set forth on Exhibit “G” attached hereto (herein
called the “Due Diligence Materials”).  The Due Diligence Materials will be
provided to Buyer without any representation or warranty of any kind or nature
whatsoever and are merely provided to Buyer for Buyer’s informational purposes.
 Until Closing, Buyer and Buyer’s Designees shall maintain all Due Diligence
Materials as confidential information.  If the purchase and sale of the Property
is not consummated in accordance with this Agreement, regardless of the reason
or the party at fault, Buyer shall immediately re-deliver to Seller all copies
of the Due Diligence Materials, whether such copies were actually delivered by
Seller or are duplicate copies made by Buyer or Buyer’s Designees.  No
termination of this Agreement by Buyer pursuant to any provision of this
Agreement permitting termination by Buyer shall be deemed effective unless and
until Buyer shall have delivered to Seller all copies of all Due Diligence
Materials, as required by this paragraph 5(d), unless otherwise agreed by
Seller.





7



 













(e)

The Due Diligence Materials shall in no event include any listing agreements for
the Property, any materials deemed by Seller to be proprietary, any appraisal of
the Property, or any matters that are subject to any confidentiality
obligations.

(f)

Within five (5) Business Days after the Effective Date, Seller agrees to submit
or cause its property manager to submit to tenants under the Leases a request
for such tenants to execute and deliver a tenant estoppel certificate in
substantially the form attached hereto as Exhibit “H”, or such other form as is
required by the applicable Leases (each, a “Tenant Estoppel”).  Seller agrees to
use its commercially reasonable efforts (at no cost to Seller) to obtain, from
each of the subject tenants, a completed and signed Tenant Estoppel (taking into
consideration that any Lease may not require a tenant to provide the requested
estoppel and/or may not specify a time frame for such tenant’s delivery of
same).  Promptly after receipt of any such Tenant Estoppel, Seller shall provide
Buyer with a copy of same.  

(g)

Between the Effective Date and the Closing Date, within two (2) days of Seller’s
asset manager, Steven Nordyke, obtaining knowledge thereof, Seller agrees to
notify Buyer of any litigation, arbitration or administrative hearing that has
been instituted and will have an adverse effect on the Property.

6.

Prorations and Adjustments to Purchase Price.

(a)

The following prorations and adjustments shall be made between Buyer and Seller
at Closing, or thereafter if Buyer and Seller shall agree:

(i)

All city, state and county real property taxes, assessments, ad valorem taxes
and similar impositions levied or imposed upon or as­sessed against the Property
(herein called the “Taxes”) for the year in which Closing occurs shall be
prorated as of the Closing Date with Seller being responsible for Taxes
pertaining to Seller’s period of ownership of the Property and Buyer being
responsible for Taxes pertaining to Buyer’s period of ownership of the Property
(including the Closing Date).  In the event that Seller has, prior to the
Effective Date, protested or appealed, or, prior to the Closing Date, protests
or appeals, the Taxes for the billing period in which Closing occurs, and such
protest results in a reduction in the Taxes payable, Buyer shall, within ten
(10) days after Seller’s written request therefor, reimburse Seller in an amount
equal to: (i) any refund for prior Taxes paid and credits against or discounts
of any future tax liability Buyer receives with respect to any period of time
the Property was owned by Seller, and (ii) a prorated portion of the fees and
costs expended by Seller Parties in connection with such protest corresponding
to the number of days remaining in the tax year in which Closing occurs.

(ii)

All utility charges for the Property including water, sewer, electric, gas,
telephone, trash removal, garbage removal and cable or satellite television
shall be prorated as of the Closing Date.  Transfer fees required with respect
to any such utility shall be paid by or charged to Buyer and Seller shall be
credited with any deposits transferred to the account of Buyer; provided,
however, that at either party’s election any one or more of such utility
accounts shall be closed as of the Closing Date, in which event Seller shall be
liable and responsible for all charges for service through the Closing





8



 













Date and shall be entitled to all deposits theretofore made by Seller with
respect to such utility, and Buyer shall be responsible for reopening and
reinstituting such service in Buyer’s name, and shall be responsible for any
fees, charges and deposits required in connection with such new accounts.  For
any account that is not closed as of the Closing Date, if any final reading and
billing cannot be obtained prior to the Closing Date, such utility expenses
shall be prorated as of the Closing Date based on an estimate.  

(iii)

 All rents and other payments on account of financial obligations of tenants
under the Existing Leases and the New Leases (herein collectively called
“Rents”) for the month in which the Closing Date occurs, which have actually
been paid as of the Closing Date, shall be prorated as of the Closing Date.  In
the event that, at the time of Closing, there are any past due or delinquent
Rents, Buyer shall use its reasonable efforts to collect such past due or
delinquent Rents for a period of ninety (90) days following Closing.  Subsequent
to Closing, all monies received by Buyer from or on behalf of any tenant owing
delinquent Rents shall be applied and paid as follows: (x) such monies shall
first be paid to Buyer for Rents due on and after the Closing Date, and (y)
thereafter any remaining monies shall be paid to Seller for delinquent Rents due
and payable for periods prior to the Closing Date.  

(iv)

  Buyer shall receive a credit against the Purchase Price in the amount of all,
if any, refundable security deposits and other refundable tenant deposits under
the Existing Leases and New Leases; provided, however, Buyer shall not receive a
credit for any security or other tenant deposits which as of the Closing Date
have been applied or expended for their intended purpose.  Seller shall retain
all security and other tenant deposits free and clear of any and all claims on
the part of tenants and Buyer.  Buyer shall be responsible for maintaining as
security deposits and other deposits the aggregate amount so credited to Buyer
in accordance with all applicable laws, rules and regulations, and in accordance
with the provisions of the Existing Leases and the New Leases relevant thereto.

(v)

All amounts payable under any of the Service Agreements and other expenses of
the Property (herein collectively called “Expenses”) shall be prorated as of the
Closing Date.

(vi)

Any other items which are customarily prorated in connection with the purchase
and sale of properties similar to the Project shall be prorated as of the
Closing Date.

(b)

It is the intent of Buyer and Seller that all Rents attributable to periods
prior to the Closing Date shall accrue to the benefit of Seller, and all Rents
attributable to periods including and after the Closing Date shall accrue to the
benefit of Buyer, except as provided above.  Furthermore, it is the intent of
Buyer and Seller that all Taxes and Expenses attributable to periods prior to
the Closing Date shall be the responsibility of Seller, and that all Taxes and
Expenses attributable to periods including and after the Closing Date shall be
the responsibility of Buyer.  Thus, in the event that, after Closing:





9



 













(i)

Seller receives any Rents attributable to periods on and after the Closing Date,
then Seller shall immediately remit such Rents to Buyer;

(ii)

Buyer receives any Rents attributable to periods prior to the Closing Date, then
Buyer shall immediately remit such Rents to Seller, except as provided above;

(iii)

Seller receives any refunds of Taxes or Expenses attributable to periods on and
after the Closing Date, then Seller shall immediately remit such refunds to
Buyer; and

(iv)

Buyer receives any refunds of Taxes or Expenses or credits against future taxes
due attributable to periods prior to the Closing Date, then Buyer shall
immediately remit such refunds to Seller.

(c)

In the event that the amount of any item to be prorated is not determinable at
the time of Closing, such proration shall be made on the basis of the best
available information, and there shall be no re-proration after Closing.  In the
event any prorated item is due and payable at the time of Closing, the same
shall be paid at Closing.  If any prorated item is not paid at Closing, Seller
shall deliver to Buyer the bills therefor promptly upon receipt thereof, and
Buyer shall be responsible for the payment in full thereof within the time fixed
for payment thereof and before the same shall become delinquent.  In making the
prorations required by this paragraph 6, the economic burdens and benefits of
ownership of the Property for the Closing Date shall be allocated to Buyer.
  Upon Buyer’s prior written request, for a period of two (2) years following
the Closing, Seller shall make Seller’s books and records available to Buyer
during normal business hours for inspection, copying and audit by Buyer’s
designated accountants, at Buyer’s sole cost and expense, in order to comply
with any Securities and Exchange Commission requirements related to Rule 3-14 of
Regulation S-X (a “Buyer Audit”).  In no event shall Seller incur any liability
or cost whatsoever in conjunction with any Buyer Audit.

7.

Title.

(a)

For purposes of this Agreement, “good and indefeasible fee simple title” shall
mean such title as is insurable by First American Title Insurance Company
(herein called the “Title Company”) under its standard ALTA Owner’s Policy Form
2006 title policy (herein called the “Title Policy”), at its standard rates,
subject only to the following (herein called the “Permitted Exceptions”):

(i)

the standard or printed exclusions in the form of owner’s policy of title
insurance referenced above;

(ii)

the lien for Taxes not due and payable on or before the Closing Date;

(iii)

zoning ordinances affecting the Property;

(iv)

the rights of parties in possession under Existing Leases or New Leases;

(v)

all matters listed on Exhibit “E” attached hereto;





10



 













(vi)

all matters, if any, waived or deemed to have been waived by Buyer pursuant to
this paragraph 7;

(vii)

all matters arising under, or created by, Buyer; and

(viii)

all matters that would be disclosed by a current and accurate survey and
inspection of the Property.

(b)

Within two (2) days after the Effective Date, Seller shall cause a commitment
for title insurance (herein called the “Title Commitment”) to be issued by
Calloway Title and Escrow, LLC, as agent for Title Company, and copies of the
Title Commitment and the underlying exception documents to be delivered to Buyer
and Buyer’s counsel.  The Title Commitment shall commit to insure Buyer’s title
to the Property in the face amount of the Purchase Price.  The Title Commitment
shall not require Seller to provide any indemnity or undertaking before the
Title Policy will be issued other than a Seller’s Affidavit made by Seller to
the Title Company in the form attached hereto as Schedule “4” to Exhibit “F”.
 Buyer shall have until the date twenty (20) days after the Effective Date in
which to examine the Title Commitment and in which to give Seller written notice
of any objections to matters set forth therein that render Seller’s title less
than good and marketable fee simple title (herein called the “Initial Notice”).
 Buyer may reexamine title to the Property up to and including the Closing Date
and give Seller written notice of any additional objections to matters appearing
of record subsequent to the effective date of the Title Commitment, but Buyer’s
failure to specify in the Initial Notice an objection to any matter appearing of
record as of the date of the Initial Notice shall be deemed to be, and shall
constitute, a waiver of any objection to such matter, and such matter shall
thereafter constitute a Permitted Exception under this Agreement.  Furthermore,
if Buyer shall fail to give the Initial Notice, Buyer shall be deemed to have
waived any objection to all matters of record as of the effective date of the
Title Commitment, and all such matters shall thereafter constitute Permitted
Exceptions under this Agreement.

(c)

Seller shall have until the date twenty-three (23) days after the Effective Date
in which to review the Initial Notice, and, if Seller elects, in which to give
Buyer written notice of any valid objections specified therein which Seller
intends to attempt to satisfy (herein called a “Cure Notice”).  If Seller, with
respect to any objection specified in the Initial Notice, either fails to give a
Cure Notice or elects not to cure such objection, and if Buyer thereafter does
not elect to terminate this Agreement pursuant to paragraph 5 hereof, Buyer
shall be deemed to have waived any objection specified in the Initial Notice as
to which Seller has failed to give a Cure Notice or elected not to cure, and any
such objection shall thereafter constitute a Permitted Exception under this
Agreement.

(d)

Seller shall have until the Closing Date to satisfy all valid objections other
than those waived or deemed to have been waived by Buyer pursuant to paragraphs
7(b) and 7(c).  Seller may extend Closing by up to thirty (30) days, or such
longer period as the parties may agree, to provide time for Seller to cure any
such valid objection.  If Seller fails to satisfy any such valid objections,
then, at the option of Buyer, and as its sole and exclusive alternatives and
remedies, Buyer may:





11



 













(i)

terminate this Agreement, in which event the Earnest Money shall be refunded to
Buyer promptly upon request, all rights and obligations of the parties under
this Agreement shall expire, and this Agreement shall become null and void; or

(ii)

waive such satisfaction and performance and elect to consummate the purchase and
sale of the Property, in which event all unsatisfied objections shall constitute
Permitted Exceptions under this Agreement.

The remedies of Buyer as set forth in clauses (i) and (ii) of this paragraph
7(d) shall be Buyer’s sole and exclusive remedies in the event Seller gives a
Cure Notice and Seller fails to satisfy any valid objections, notwithstanding
anything to the contrary contained herein.

(e)

Notwithstanding any provision of this paragraph 7 to the contrary, Seller shall
not, during the term of this Agreement, enter into, or (except as may be
required by applicable law or instruments of record as of the Effective Date)
consent in writing to, any instrument (other than New Leases executed in the
ordinary course of business or any service agreements executed in the ordinary
course of business and cancelable upon thirty (30) days written notice and
without penalty) that encumbers title to the Property or would otherwise be
binding on Buyer, and that will have a material adverse effect on the value or
continued use of the Property as currently used by Seller, and that Seller does
not cause to be removed as an encumbrance to title to the Property prior to or
in connection with Closing.

(f)

Except as expressly provided herein, Seller shall have no obligation to take any
steps, bring any action or proceeding or incur any effort or expense whatsoever
to eliminate, modify or cure any objection Buyer may have pursuant to this
paragraph 7.

8.

Survey.  Seller shall, within two (2) days after the Effective Date, deliver to
Buyer a copy of the most recent survey of the Property in Seller’s possession
(herein called the “Survey”).  Buyer shall have the right, at its option, to
cause a surveyor duly licensed in the State of Texas to prepare a survey of the
Property.  If Buyer obtains an update of the Survey or a new survey (such update
or new survey is herein called a “New Survey”), the New Survey shall be
certified to Buyer, Seller and Title Company, and Buyer shall deliver one (1)
print of such New Survey to each of Seller and Title Company.  Any objections of
Buyer to matters on the Survey or New Survey must be provided to Seller, along
with Buyer’s objections to title, in the Initial Notice.




9.

Proceedings at Closing.  On the Closing Date, Closing shall take place as
follows:

(a)

On the Closing Date, Seller shall deliver to Escrow Agent the following
documents and instruments, duly executed by or on behalf of Seller:

(i)

A duly executed and acknowledged Special Warranty Deed, in recordable form, in
the form of, and on the terms and conditions set forth in, that attached hereto
as Schedule “1” to Exhibit “F” (herein called the “Deed”), conveying the Land
and Improvements subject to the Permitted Exceptions.





12



 













(ii)

A Quitclaim Bill of Sale, in the form of, and on the terms and conditions set
forth in, that attached hereto as Schedule “2” to Exhibit “F”, conveying
Seller’s interest in the Personalty.

(iii)

An Assignment and Assumption of Tenant Leases, in the form of, and on the terms
and conditions set forth in, that attached hereto as Schedule “3” to Exhibit “F”
(herein called the “Lease Assignment”), whereby Seller transfers and assigns to
Buyer all of Seller’s right, title and interest as “landlord” or “lessor” in, to
and under the Existing Leases and the New Leases (to the extent in effect on the
Closing Date), and whereby Buyer assumes and agrees to perform the duties and
obligations of the “landlord” or “lessor” under the Existing Leases and the New
Leases (including, without limitation, TILC Obligations) arising from and after
the Closing Date (which assignment of tenant leases shall be executed by Buyer).
 The Lease Assignment shall include an updated rent roll for the Project dated
within seven (7) days of the Closing.

(iv)

An Assignment, in the form of, and on the terms and conditions set forth in,
that attached hereto as Schedule “4” to Exhibit “F” (herein called the “General
Assignment”), whereby Seller transfers and assigns to Buyer all of Seller’s
right, title and interest in, to and under the Service Agreements, and whereby
Buyer assumes and agrees to perform the duties and obligations of the owner of
the Property under the Service Agreements arising from and after the Closing
Date (which assignment shall be executed by Buyer).

(v)

A Seller’s Affidavit, in the form of, and on the terms and conditions set forth
in, that attached hereto as Schedule “5” to Exhibit “F”, with respect to the
Property.

(vi)

A Certificate and Affidavit of Non-Foreign Status, in the form of, and on the
terms and conditions set forth in, that attached hereto as Schedule “6” to
Exhibit “F”.

(vii)

A 1099-S request for taxpayer identification number and certification and
acknowledgment (herein called a “1099-S”), in the form of, and on the terms and
conditions set forth in, that attached hereto as Schedule “7” to Exhibit “F”.

(viii)

A settlement statement reflecting the economic terms set forth herein (herein
called the “Settlement Statement”).

(b)

At Closing, Seller shall (i) deliver to Buyer, or shall make available to Buyer
at the on-site management office of the Property, if and to the extent in
Seller’s possession, the executed originals, or copies if originals are not
available, of the Existing Leases, the New Leases and the Service Agreements and
(ii) deliver to Buyer copies of executed Tenant Estoppels from tenants occupying
at least 75% of the occupied square footage at the Property.

(c)

At Closing, Seller shall execute and deliver to Buyer a form letter notifying
tenants of the Property of the sale of the Property to Buyer in the form of that
attached hereto as Schedule “8” to Exhibit “F”.





13



 













(d)

At Closing, Buyer shall:




(i)

deliver the Purchase Price to Escrow Agent in accordance with the provisions of
this Agreement;

(ii)

deliver to a First American Title Insurance Company office in Houston, Texas
(the “Local Title Office”) counterparts of the Lease Assignment, the  General
Assignment and the Settlement Statement, each duly executed by or on behalf of
Buyer (which Local Title Office shall forward such executed documents to Escrow
Agent at or prior to Closing);  and

(iii)

deliver to the Local Title Office evidence in form and substance reasonably
satisfactory to Title Company and Seller that Buyer has the power and authority
to execute and enter into this Agreement, and that any and all actions required
to authorize and approve the execution and entry into this Agreement by Buyer
and the performance by Buyer of its duties and obligations under this Agreement
have been accomplished, and that the individuals executing documents on behalf
of Buyer are authorized to do so and bind Buyer (which Local Title Office shall
forward such documents to Escrow Agent at or prior to Closing).

10.

Costs of Closing.  The following expenses shall be paid in cash at or prior to
the Closing:

(a)

Seller shall bear and pay one-half (½) of Escrow Agent’s escrow fees, any
recording costs associated with the release of any liens or encumbrances Seller
is required to cause to be released under this Agreement, the cost of the New
Survey in an amount not to exceed $4,000.00, the premium for the Title Policy in
the amount of the Purchase Price (excluding the premium for any extended
coverage and endorsements), and Seller’s attorney’s fees.

(b)

Buyer shall bear and pay one-half (½) of Escrow Agent’s escrow fees, the cost of
the New Survey above $4,000.00, the premiums for any extended coverage and
endorsements issued in connection with the Title Policy, the premiums for any
other policy of title insurance obtained by Buyer with respect to the Property,
any transfer, excise or documentary stamp taxes imposed on the transfer of the
Property or the recording of the Deed, all recording charges imposed upon the
recordation of the Deed, all mortgage taxes, all costs associated with
investigations and inspections undertaken by Buyer with respect to Buyer’s
acquisition of the Property, and Buyer’s attorney’s fees.  

11.

Representations and Warranties; Disclaimers.

1) SELLER DOES NOT, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, AND SELLER
SHALL NOT, BY THE EXECUTION AND DELIVERY OF ANY DOCUMENT OR INSTRUMENT EXECUTED
AND DELIVERED IN CONNECTION WITH CLOSING, MAKE ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, OF ANY KIND OR NATURE WHATSOEVER, WITH RESPECT TO THE
PROPERTY, AND ALL SUCH WARRANTIES ARE HEREBY DISCLAIMED.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING PROVISIONS, SELLER MAKES, AND SHALL MAKE, NO





14



 













EXPRESS OR IMPLIED WARRANTY AS TO:  (I) MATTERS OF TITLE (OTHER THAN SELLER’S
LIMITED WARRANTY OF TITLE SET FORTH IN THE DEED AT CLOSING), (II) ZONING, (III)
TAX CONSEQUENCES, (IV) PHYSICAL OR ENVIRONMENTAL CONDITION (INCLUDING, WITHOUT
LIMITATION, LAWS, RULES, REGULATIONS, ORDERS AND REQUIREMENTS PERTAINING TO THE
USE, HANDLING, GENERATION, TREATMENT, STORAGE OR DISPOSAL OF ANY TOXIC OR
HAZARDOUS WASTE OR TOXIC, HAZARDOUS OR REGULATED SUBSTANCE AND FURTHER
INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE AND
COMPENSATION AND LIABILITY ACT, THE RESOURCE CONSERVATION AND RECOVERY ACT, THE
CLEAN WATER ACT, THE SOLID WASTE DISPOSAL ACT, THE FEDERAL WATER POLLUTION
CONTROL ACT, THE OIL POLLUTION ACT, THE FEDERAL CLEAN AIR ACT, THE FEDERAL
INSECTICIDE, FUNGICIDE AND RODENTICIDE ACT, AND ANY AND ALL STATE LAWS SIMILAR
TO THE FOREGOING, EACH AS MAY BE AMENDED FROM TIME TO TIME, AND INCLUDING ANY
AND ALL REGULATIONS, RULES OR POLICIES PROMULGATED THEREUNDER (HEREIN
COLLECTIVELY CALLED THE “ENVIRONMENTAL LAWS”), (V) VALUATION, (VI) GOVERNMENTAL
APPROVALS, GOVERNMENTAL REGULATIONS OR ANY OTHER MATTER OR THING RELATING TO OR
AFFECTING THE PROPERTY, (VII) THE USE, INCOME POTENTIAL, EXPENSES, OPERATION OR
CHARACTERISTICS OF THE PROPERTY OR ANY PORTION THEREOF, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF SUITABILITY, HABITABILITY, MERCHANTABILITY, DESIGN OR
FITNESS FOR ANY SPECIFIC PURPOSE OR FOR A PARTICULAR PURPOSE, OR GOOD OR
WORKMANLIKE CONSTRUCTION, (VIII) THE NATURE, MANNER, CONSTRUCTION, CONDITION,
STATE OF REPAIR OR LACK OF REPAIR OF ANY OF THE IMPROVEMENTS, ON THE SURFACE OR
SUBSURFACE THEREOF WHETHER OR NOT OBVIOUS, VISIBLE OR APPARENT, (IX) THE NATURE
OR QUALITY OF CONSTRUCTION, STRUCTURAL DESIGN OR ENGINEERING OF THE PROPERTY,
(X) THE SOIL CONDITIONS, DRAINAGE, FLOODING CHARACTERISTICS, UTILITIES OR OTHER
CONDITIONS EXISTING IN, ON OR UNDER THE PROPERTY, AND (XI) THE PRESENCE OR
EXISTENCE OF MOLD OR OTHER ORGANISMS, LEAD BASED PAINT OR WATER PENETRATION IN
OR ABOUT THE IMPROVEMENTS (HEREIN COLLECTIVELY CALLED THE “DISCLAIMED MATTERS”).
 BUYER AGREES THAT, WITH RESPECT TO THE PROPERTY, BUYER HAS NOT RELIED UPON AND
WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR
WARRANTY OF SELLER.  BUYER WILL CONDUCT SUCH INSPECTIONS AND INVESTIGATIONS OF
THE PROPERTY (INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITION THEREOF) AND RELY UPON SAME AND, UPON CLOSING, SHALL ASSUME THE RISK
THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, THE DISCLAIMED MATTERS, MAY
NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS AND INVESTIGATIONS.  SUCH
INSPECTIONS AND INVESTIGATIONS OF BUYER SHALL BE DEEMED TO INCLUDE AN
ENVIRONMENTAL AUDIT OF THE PROPERTY, AN INSPECTION OF THE PHYSICAL COMPONENTS
AND GENERAL CONDITION OF ALL PORTIONS OF THE PROPERTY, SUCH STATE OF FACTS AS AN
ACCURATE SURVEY AND INSPECTION OF THE PROPERTY WOULD SHOW, PRESENT AND FUTURE
ZONING AND LAND





15



 













USE ORDINANCES, RESOLUTIONS AND REGULATIONS OF THE CITY, COUNTY AND STATE WHERE
THE PROPERTY IS LOCATED AND THE VALUE AND MARKETABILITY OF THE PROPERTY.  SELLER
SHALL SELL AND CONVEY TO BUYER, AND BUYER SHALL ACCEPT, THE PROPERTY “AS IS”,
“WHERE IS”, AND WITH ALL FAULTS, AND THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER OR ANY THIRD
PARTY.  WITHOUT IN ANY WAY LIMITING ANY PROVISION OF THIS PARAGRAPH 11, BUYER
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT IT HEREBY WAIVES, RELEASES AND
DISCHARGES ANY CLAIM IT HAS, MIGHT HAVE HAD OR MAY HAVE AGAINST SELLER WITH
RESPECT TO:

(i)

THE DISCLAIMED MATTERS;

(ii)

THE CONDITION OF THE PROPERTY, EITHER PATENT OR LATENT;

(iii)

THE PAST, PRESENT OR FUTURE CONDITION OR COMPLIANCE OF THE PROPERTY WITH REGARD
TO ANY ENVIRONMENTAL LAWS; AND

(iv)

ANY OTHER STATE OF FACTS THAT EXISTS WITH RESPECT TO THE PROPERTY.

(b)

Buyer hereby makes the following representations, warranties and covenants for
the benefit of Seller as of the date hereof and the Closing Date:

(i)

Buyer is a limited partnership duly organized and validly existing and in good
standing under the laws of the State of Texas.

(ii)

Buyer has full power and authority to enter into and perform this Agreement, the
documents and certificates to be executed and delivered by Buyer pursuant
hereto, and each and all of the transactions contemplated hereby and thereby in
accordance with the terms hereof and thereof.  Buyer has by all necessary
action, validly authorized the execution, delivery and performance of this
Agreement, the documents and certificates to be executed and delivered by Buyer
in connection herewith and the transactions contemplated hereby and thereby in
accordance with the terms hereof and thereof, and the performance and assumption
by Buyer of each and all of Buyer’s covenants, obligations, liabilities and
duties under and with respect to the Leases and Service Agreements pursuant
hereto in accordance with the respective terms thereof.  The individual(s)
executing this Agreement, and each of the other documents and certificates to be
executed and delivered in connection herewith, on behalf of Buyer (herein called
“Authorized Signatories”) is(are) competent, duly appointed and authorized
officer(s) and/or agents of, with full legal capacity, power and authority,
acting alone, to act on behalf of and bind Buyer in all respects.

(iii)

This Agreement and each of the documents and certificates executed or to be
executed and delivered by Buyer, and/or the Authorized Signatories in connection
herewith are, or will be when executed and delivered, the legal, valid and
binding





16



 













obligations of and enforceable against Buyer in accordance with the terms hereof
and thereof.

(iv)

Buyer has no actual knowledge of any action, proceeding, investigation or
Insolvency Proceeding pending or threatened in writing against Buyer or any of
the other Buyer Parties before any Governmental Authority which would affect or
impair in any respect Buyer’s ability to consummate the transactions
contemplated hereby.

(v)

The execution, delivery and performance by Buyer of this Agreement and each of
the documents and certificates to be executed and delivered by Buyer pursuant
hereto do not violate any of the terms, conditions or provisions of any
judgment, order, injunction or decree of any Governmental Authority to which
Buyer is subject.  No consent, waiver or approval of any Person or Affiliate,
which has not already been obtained, is required in connection with the
execution, delivery and performance by Buyer of this Agreement and each of the
documents and instruments to be executed and delivered by Buyer pursuant hereto
and neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Buyer, or any Affiliate, is a party or by
which Buyer, any partner or Affiliate of Buyer, or any of Buyer’s assets is
bound.  Neither Buyer nor any partner or Affiliate of Buyer is in any way
affiliated with Seller.

(vi)

Buyer is not Insolvent and will not become Insolvent as a result of entering
into and consummating this Agreement and the purchase of the Property, including
the Leases and Service Agreements, and the Obligations in accordance with the
terms hereof, nor are the transfers to be made hereunder or obligations incurred
in connection herewith made or incurred by Buyer with any intent to hinder,
delay or defraud any creditors to which Buyer is or becomes indebted.  Buyer is
not engaged in business or any transactions, including the transactions
contemplated hereunder, or about to engage in any business or transactions, for
which any remaining property of Buyer is unreasonably small capital, nor does
Buyer intend to incur or believe that it will incur, debts that would be beyond
its ability to pay as such debts matured.  Buyer acknowledges that it is
receiving new, fair, reasonably equivalent value in exchange for the transfers
and obligations contemplated by this Agreement, and affirmatively represents
that its entry into this Agreement and consummation of the transactions
contemplated hereby does not constitute a fraudulent conveyance or preferential
transfer under the Bankruptcy Code or any other federal, state or local laws
affecting the rights of creditors generally.

(vii)

Buyer will (A) do such further acts as may be necessary, desirable or proper to
carry out more effectively the purposes of this Agreement, and (B) not interfere
with or hinder the ownership, use, maintenance or operation of the Property or
the surrounding property or any part thereof prior to the delivery of title
thereof to Buyer.

Buyer shall and hereby does indemnify each of the Seller Parties and hold each
of the Seller Parties harmless from any and all liabilities, damages, losses,
costs and expenses (including attorneys’ fees and expenses) paid or incurred by
any of the Seller Parties by reason of any





17



 













breach of any of the representations, warranties, covenants or agreements made
by Buyer.  Buyer has no knowledge of any facts or circumstances which, if known
to Seller, would make its representations and warranties to Seller as set forth
in this paragraph 11(b) incorrect, untrue or misleading in any manner.  Buyer’s
representations and warranties set forth in this paragraph 11(b) shall not
survive the Closing or termination of this Agreement.  Buyer’s representations
and warranties contained herein must be true and correct through the Closing
Date, and Buyer’s failure to notify Seller prior to the Closing Date of any
inaccuracies shall be a default by Buyer under this Agreement.

(c)

Seller hereby makes the following representations and warranties for the benefit
of Buyer as of the date hereof and the Closing Date:

(i)

Seller is a limited liability company duly organized and validly existing and in
good standing under the laws of the State of Delaware.

(ii)

Seller has the power, right and authority to enter into and perform all of the
obligations required of Seller under this Agreement and the instruments and
documents referenced herein, and to consummate the transaction contemplated
hereby.

(iii)

Seller has provided or made available to Buyer copies of all Existing Leases and
Service Agreements in Seller’s possession.

The representations and warranties by Seller set forth in this paragraph 11(c)
shall not survive Closing of this transaction, and no action or claim may be
brought against Seller by Buyer or any affiliate of Buyer with respect to a
breach of such representations or warranties or any action, suit or other
proceedings commenced or pursued, for or in respect of any breach of any
representation or warranty made by Seller in this Agreement from and after the
Closing.  Notwithstanding anything herein to the contrary, if Buyer discovers
prior to Closing that one or more of the representations and warranties under
the provisions of this paragraph 11(c), are false or untrue as of the Closing
Date, Buyer’s sole remedy will be to exercise its rights under the provisions of
paragraph 14(b).

12.

Conditions of Buyer’s and Seller’s Obligations.  

(a)

Seller’s Conditions Precedent to Sale of Property.  Seller’s obligation to sell
the Property in accordance this Agreement is hereby conditioned upon full and
complete satisfaction, or written waiver signed by Seller, where feasible, of
each and all of the following conditions precedent (herein individually called a
“Seller’s Condition Precedent” and collectively, the “Seller’s Conditions
Precedent”) on or prior to the dates specified below:

(i)

Seller shall not have received written notice of termination pursuant to Buyer’s
right to so terminate as contained herein;

(ii)

on or before Closing, Seller shall have obtained all necessary internal
approvals;





18



 













(iii)

on or before Closing, Buyer shall have executed and delivered to the Title
Company, to be held in escrow pursuant to the terms of this Agreement, all of
the Closing Documents to be delivered by Buyer pursuant to paragraph 9(d);

(iv)

on or before Closing, Buyer shall have delivered to the Escrow Agent, the full
amount of the Purchase Price (taking into consideration the Earnest Money and
all prorations, credits and adjustments pursuant to the terms of this
Agreement), together with any and all other sums that are to be paid by Buyer at
Closing pursuant to this Agreement, including the costs and expenses identified
in paragraph 10 and any other amounts shown as payable by Buyer on the
Settlement Statement; and

(v)

the representations and warranties made by Buyer in paragraph 11(b) shall be
true and correct in all material respects on and as of the date made or deemed
to be made and as of the Closing Date and Buyer shall have performed and
complied in all respects with all covenants and obligations required to be
performed by it as of the Closing Date and in accordance with this Agreement.
   

In the event each and all of Seller’s Conditions Precedent are not fully and
completely satisfied or waived on or before the dates specified above, unless
caused by a breach by Seller (in which case Buyer shall have the rights and
remedies in paragraph 14(b) on account of such breach), Seller shall have the
option to: (A) waive all or any of such Seller’s Conditions Precedent and
proceed with Closing; or (B) terminate Seller’s obligation to sell the Property
by written notice at or prior to Closing, whereupon Seller’s obligation to sell
and Buyer’s obligation to purchase the Property shall be deemed, without
additional notice, grace or further act of any party, to be automatically null
and void and of no force or effect, in which event neither Seller nor Buyer
shall have any further rights or obligations hereunder or relating hereto,
except pursuant to the obligations which expressly survive the termination or
expiration of this Agreement, and Buyer shall be entitled to a refund of the
Earnest Money unless the failure of any of Seller’s Conditions Precedent to be
satisfied is caused by a breach in any material respect of any of Buyer’s
express representations, warranties, covenants or obligations set forth in this
Agreement, in which case Seller shall be entitled to the rights and remedies set
forth in paragraph 14(a) on account of such breach.  Buyer shall have no
liability for failing to satisfy any of the Seller’s Conditions Precedent unless
the failure to satisfy the same is caused by a breach in any material respect of
any of Buyer’s express representations, warranties, covenants or obligations set
forth in this Agreement, whereupon Seller shall also be entitled to the rights
and remedies set forth in paragraph 14(a) on account thereof.  The Seller’s
Conditions Precedent set forth in this paragraph 12(a), and each of them, shall
inure solely to the benefit of Seller, and no other Person, including Buyer,
shall have any right to waive or defer any of the conditions specified herein.




(b)

Buyer’s Conditions Precedent to Purchase of Property.  Buyer’s obligation to
purchase the Property in accordance with this Agreement is hereby conditioned
upon full and complete satisfaction, or written waiver signed by Buyer, of each
and all of the following conditions precedent (herein individually called a
“Buyer’s Condition Precedent” and collectively, the “Buyer’s Conditions
Precedent”) on or prior to the dates specified below:





19



 













(i)

on or before Closing, Seller shall have executed and delivered to the Escrow
Agent, to be held pursuant to the terms of this Agreement, each and all of the
Closing Documents to be delivered by Seller pursuant to paragraph 9(a); and

(ii)

Seller shall have performed and complied in all material respects with all
covenants and obligations required to be performed by it under this Agreement as
of the Closing Date; and

(iii)

Seller have continued to maintain and operate the Property in a business-like
manner from and after the Due Diligence Date through the Closing Date.

Buyer agrees that, as soon as Buyer has notice of the failure of a Buyer’s
Condition Precedent, Buyer shall notify Seller thereof and Seller shall have ten
(10) Business Days after the giving of such notice within which to cure such
failure (no obligation to do so being implied hereby) and, if required, the
Closing Date shall automatically be extended to the next Business Day occurring
after such ten (10) Business Day period.  In the event each and all of the
Buyer’s Conditions Precedent are not fully and completely satisfied or waived on
or before the dates specified above or, if applicable, on the first Business Day
occurring after the ten (10) Business Day cure period mentioned in the
immediately preceding sentence, then unless the failure of Buyer’s Conditions
Precedent is caused by a breach by Buyer (in which case Seller shall have the
rights and remedies in paragraph 14(a) on account of such breach), Buyer shall
have the option to: (A) waive all or any of such Buyer’s Conditions Precedent
and proceed with Closing; or (B) terminate Buyer’s obligation to purchase the
Property by written notice at or prior to the Closing Date, as extended pursuant
to this paragraph 12(b), whereupon Buyer’s obligation to purchase and Seller’s
obligation to sell the Property shall be deemed, without additional notice,
grace or further act of any party, to be automatically null and void and of no
force or effect, in which event neither Seller nor Buyer shall have any further
rights or obligations hereunder or relating hereto, except pursuant to such
provisions hereof as survive termination of this Agreement and Buyer shall be
entitled to a refund of the Earnest Money unless the failure of any of Buyer’s
Conditions Precedent to be satisfied is caused by  a breach in any material
respect of any of Buyer’s express representations, warranties, covenants or
obligations set forth in this Agreement existing beyond any applicable notice
and cure period, in which case Seller shall be entitled to the rights and
remedies set forth in paragraph 14(a) on account of such breach.  Seller shall
have no liability for failing to satisfy the Buyer’s Conditions Precedent unless
the failure to satisfy the same is otherwise, or is caused by, a breach in any
material respect of any of Seller’s express covenants or obligations set forth
in this Agreement existing beyond any applicable notice and cure period,
whereupon Buyer shall also be entitled to the rights and remedies set forth in
paragraph 14(b) on account thereof.  The Buyer’s Conditions Precedent set forth
in this paragraph 12(b), and each of them, shall inure solely to the benefit of
Buyer, and no other Person, including Seller, shall have any right to waive or
defer any of the conditions specified herein.

13.

Possession at Closing.  Seller shall surrender possession of the Property to
Buyer on the Closing Date, subject to the Permitted Exceptions.








20



 
















14.

Remedies.

(a)

IF THE PURCHASE AND SALE OF THE PROPERTY CONTEMPLATED HEREBY IS NOT CONSUMMATED
IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT DUE TO
CIRCUMSTANCES OR CONDITIONS WHICH CONSTITUTE A DEFAULT BY BUYER UNDER THIS
AGREEMENT, THE EARNEST MONEY SHALL BE DELIVERED TO AND RETAINED BY SELLER AS
SELLER’S FULL LIQUIDATED DAMAGES (AND NOT AS A PENALTY) FOR SUCH DEFAULT.  BUYER
AND SELLER EX­PRESS­LY ACKNOWLEDGE THAT THE FOREGOING LIQUIDATED DAMAGES ARE
INTENDED NOT AS A PENALTY OR FORFEITURE, BUT AS FULL LIQUIDATED DAMAGES IN THE
EVENT OF BUYER’S DEFAULT AND AS COMPENSATION FOR SELLER’S TAKING THE PROPERTY
OFF THE MARKET DURING THE TERM OF THIS AGREEMENT.  BUYER AND SELLER FURTHER
AGREE THAT IN LIGHT OF THE CIRCUMSTANCES EXISTING AT THE TIME OF THE EXECUTION
OF THIS AGREEMENT, THE AMOUNT OF THE FOREGOING LIQUIDATED DAMAGES REPRESENTS A
REASONABLE ESTIMATE OF THE HARM LIKELY TO BE SUFFERED BY SELLER IN THE EVENT OF
A DEFAULT BY BUYER, AND THAT PROOF OF ACTUAL DAMAGES WOULD BE COSTLY OR
IMPRACTICAL TO ASCERTAIN.  SUCH DELIVERY OF THE EARNEST MONEY SHALL BE THE SOLE
AND EXCLUSIVE REMEDY OF SELLER BY REASON OF A DEFAULT BY BUYER UNDER THIS
AGREEMENT, AND SELLER HEREBY WAIVES AND RELEASES ANY RIGHT TO SUE BUYER, AND
HEREBY COVENANTS NOT TO SUE BUYER, FOR SPECIFIC PERFORMANCE OF THIS AGREEMENT OR
TO PROVE THAT SELLER’S ACTUAL DAMAGES EXCEED THE EARNEST MONEY WHICH IS HEREIN
PROVIDED SELLER AS FULL LIQUIDATED DAMAGES; PROVIDED, HOWEVER, THAT THE
FOREGOING LIQUIDATED DAMAGES SHALL NOT APPLY TO ANY DUTY, OBLIGATION, LIABILITY
OR RESPONSIBILITY WHICH BUYER MAY HAVE UNDER THE INDEMNIFICATION PROVISIONS OF
PARAGRAPHS 5, 18, 21, AND 23(T) OF THIS AGREEMENT.

Buyer and Seller hereby acknowledge and specifically agree to the foregoing
liquidated damages provision.




Seller’s initials: ______________________




Buyer’s initials: ______________________



(b)

If the purchase and sale of the Property contemplated hereby is not consummated
in accordance with the terms and provisions of this Agreement due to
circumstances or conditions which constitute a default by Seller under this
Agreement, Buyer, as its sole and exclusive remedy may terminate this Agreement,
in which event the Earnest Money shall be refunded to Buyer promptly upon
request, Seller shall promptly reimburse Buyer for all reasonable and documented
out-of-pocket third-party costs and expenses actually incurred by Buyer from and
after the Effective Date until the date this Agreement is so terminated in
connection with this Agreement and Buyer’s investigation of the Property,
including, but not





21



 













limited to, title company charges, engineering fees, environmental consultants’
fees, architects’ fees, legal fees, lender fees and other similar charges
(collectively, the “Third Party Expenses”) in an aggregate amount not to exceed
$50,000.00, and all rights and obligations of the parties under this Agreement
shall expire, and this Agreement shall become null and void.  The inability of
Seller to convey good and marketable fee simple title to the Property on the
Closing Date shall not constitute a default by Seller under this Agreement
unless such inability is caused by a defect in Seller’s title to the Property
which is not a Permitted Exception under this Agreement, which arises subsequent
to the date of Seller’s execution of this Agreement, and which arises solely by
reason of an affirmative act of Seller.  Seller shall have no other liability to
Buyer under this Agreement.




15.

Damage or Destruction.

(a)

If any portion of the Improvements is damaged or destroyed by casualty prior to
Closing, Seller shall give Buyer prompt written notice thereof.  If any portion
of the Improvements is damaged or destroyed by casualty on or before the Due
Diligence Date, and Buyer does not elect to terminate this Agreement pursuant to
paragraph 5 hereof, then Buyer shall have no right to ter­minate this Agreement
by reason of such damage or destruction.  If any portion of the Improvements is
damaged or destroyed by casualty after the Due Diligence Date  and prior to
Closing, and the cost of repair of such damage or destruction is reasonably
estimated to exceed TWO HUNDRED FIFTY THOUSAND AND NO/100THS DOLLARS
($250,000.00), Buyer shall have the right, at Buyer’s option, to terminate this
Agreement by giving written notice to Seller on or before the date ten (10) days
after the date upon which Seller gives Buyer written notice of such casualty, in
which event the Earnest Money shall be refunded to Buyer promptly upon request,
all rights and obligations of the parties under this Agreement shall expire, and
this Agreement shall become null and void.  In the event of lesser damage or
destruction after the Due Diligence Date, Buyer shall have no right to terminate
this Agreement by reason of such damage or destruction.

(b)

If any portion of the Improvements is damaged or destroyed by casualty prior to
Closing and Buyer does not elect to terminate this Agreement in accordance with
any termination right, this Agreement shall remain in full force and effect and
the parties shall proceed to Closing without any reduction or adjustment in the
Purchase Price, except that at Closing:

(i)

the Purchase Price shall be reduced by the total of any insurance pro­ceeds
actually received by Seller on or before the Closing Date with respect to such
casualty and not expended by Seller prior to Closing for the repair or
restoration of the Improvements;

(ii)

at Closing, Seller shall assign to Buyer all rights of Seller in and to any
insurance proceeds payable thereafter by reason of such casualty; and



(iii)

to the extent that Seller has not paid the deductible under Seller’s property
insurance policy, the amount of such deductible shall be credited against the
Purchase Price and Buyer shall be responsible for paying such deductible.





22



 
















16.

Condemnation.

(a)

In the event of commence­ment of eminent domain proceedings respecting any
portion of the Property prior to Closing, Seller shall give Buyer prompt written
notice thereof.  If all or any part of the Property is taken by eminent domain
proceedings, or if there is the commencement or bona fide threat of the
commencement of any such proceedings, on or before the Due Diligence Date, and
Buyer does not elect to terminate this Agreement pursuant to paragraph 5 hereof,
Buyer shall have no right to terminate this Agreement by reason of such taking.
 If all or any material part of the Property is taken by eminent domain
proceedings after the Due Diligence Date, and prior to Closing, Buyer shall have
the right, at Buyer’s option, to terminate this Agreement by giving written
notice to Seller on or before the date ten (10) days after the date upon which
Seller gives Buyer written notice of such taking, in which event the Earnest
Money shall be refunded to Buyer promptly upon request, all rights and
obligations of the parties under this Agreement shall expire, and this Agreement
shall become null and void.  In the event of a taking of less than all or a
material part of the Property after the Due Diligence Date, Buyer shall have no
right to terminate this Agreement by reason of such taking.

(b)

If all or any part of the Property is taken by eminent domain proceedings prior
to Closing and Buyer does not elect to terminate this Agreement in accordance
with any termination right, this Agreement shall remain in full force and effect
and the parties shall proceed to Closing without any reduction or adjustment in
the Purchase Price, except that at Closing:

(i)

the Purchase Price shall be reduced by the total of any awards or other proceeds
actually received by Seller on or before the Closing Date with respect to any
taking and not expended by Seller prior to Closing for the repair or restoration
of the Property; and

(ii)

at Closing, Seller shall assign to Buyer all rights of Seller in and to any
awards or other proceeds payable thereafter by reason of such taking.

(c)

For the purposes of this paragraph 16, a taking shall be deemed to be of a
“material” part of the Property only if such taking involves the taking of more
than ten percent (10%) of the existing parking spaces on the Land.




17.

Ownership of Information; Confidentiality Obligation.

(a)

Any studies, data, reports, analyses, investigations, examinations, tests,
inspections or writings of or with respect to the Property produced or obtained
on behalf of or at the instance of Buyer shall be deemed the sole, confidential
property of Seller as owner of the Property prior to the Closing Date, but shall
become the sole, confidential property of Buyer from and after the Closing Date.

(b)

If the purchase and sale of the Property is not consummated in accordance with
this Agreement, regardless of the reason or the party at fault, Buyer shall,
upon the written request of Seller, promptly deliver to Seller, at no cost to
Buyer and at Seller’s cost and expense:  





23



 













(i)

a list setting forth the names of all persons or entities who conducted
investigations, examinations, tests or inspections of or with respect to the
Property on behalf of or at the instance of Buyer;

(ii)

copies of all reports, studies, surveys, site plans and other written or graphic
material of any kind or nature whatsoever generated, collected, prepared or
compiled in connection with such investigations, examinations, tests or
inspections; and

(iii)

to the extent requested by Seller and to the extent assignable, an instrument in
form and substance reasonably satisfactory to Seller transferring and assigning
to Seller all of Buyer’s rights, title and interest in or to the materials
described in clause (ii), above.

(c)

No information or contents of any environmental reports, and no results of any
investigation of the Property, including, but not limited to, the contents of
the report issued in connection therewith, shall be disclosed by Buyer or its
agents, consultants or employees to any third party (other than Buyer’s
investors, principals, agents, attorneys, consultants and/or employees) without
Seller’s prior written approval, unless and until Buyer is legally compelled to
make such disclosure under applicable laws or until Buyer consummates its
purchase of the Property pursuant to this Agreement.  Notwithstanding the
foregoing, Buyer may disclose such matters to Buyer’s consultants and Related
Parties (the specific identities of which shall be supplied to Seller in writing
prior to any permitted disclosure to such party by Buyer) who, in Buyer’s
reasonable opinion, must know such information for the purpose of evaluating the
same for Buyer as a potential purchaser of the Property.  Buyer shall take all
necessary actions to ensure that any Related Parties to whom such documents,
items or information are furnished not make the same available or disclose the
contents thereof to any person.  If this Agreement is terminated for any reason,
Buyer shall immediately return to Seller any and all documents, plans and other
items furnished to Buyer or any Related Parties pursuant to this paragraph 17(c)
without retaining copies thereof.  The provisions of this paragraph 17(c) shall
survive the consummation of the purchase and sale of the Property on the Closing
Date hereunder or any termination or cancellation of this Agreement for a period
of one (1) year from the date of such consummation of the sale or termination of
this Agreement, as applicable.

(d)

All studies, data, reports, analyses, writings and communications, including,
without limitation, any environmental reports, shall be generated by any
consultant for the use of Buyer’s and Seller’s attorneys and, to the fullest
extent permitted by law, shall be the work product of both Buyer’s and Seller’s
respective attorneys and shall constitute confidential attorney/client
communications, and each party shall use its best efforts to ensure that such
confidentiality and privilege is maintained.

18.

Broker and Commission.  (a) All negotiations relative to this Agreement and the
purchase and sale of the Property as contemplated by and provided for in this
Agreement have been conducted by and between Seller and Buyer without the
intervention of any person or other party as agent or broker, with the exception
of CBRE, Inc., (herein called “Broker”), who has acted as agent for Seller.
 Seller, Buyer and Broker warrant and represent to each other that, other than
with regard to Broker, Seller and Buyer have not entered into any agreement or
arrangement and have not received services from any broker or broker’s employees
or independent con­





24



 













tractors which would give rise to any claim of lien or lien against the
Property, and there are and will be no broker’s commissions or fees payable in
connection with this Agreement or the purchase and sale of the Property by
reason of their respective dealings, negotia­tions or communications except the
commission payable to Broker by Seller in accordance with the terms and
provisions of a separate agreement between Seller and Broker (herein called the
“Commission”).  Broker agrees that, notwithstanding anything to the contrary
contained in this Agreement, if the purchase and sale of the Property is not
consummated in accordance with this Agreement, regardless of the reason or the
party at fault, and regardless of whether such failure results from the
misconduct, bad faith act or breach or default of a party under this Agreement,
no commission, fee or other charge shall have been earned by or be payable to
Broker, and neither Seller nor Buyer shall be obligated or liable to Broker for
any commis­sion, fee or other charge of any kind in regard to this Agreement or
the purchase and sale of the Property.  If the purchase and sale of the Property
is consummated in accordance with this Agreement, payment of the Commission
shall constitute full and complete payment and satisfaction of any and all
commissions, fees, charges and claims of Broker and Broker’s agents, employees,
representatives and affiliates arising from, in connection with or with respect
to this Agreement and the purchase and sale of the Property.  Broker
acknow­ledges that Broker is executing this Agreement for the sole purpose of
setting forth Broker’s rights to the payment of a commission or fee in
connection with the purchase and sale of the Property and Broker’s covenants as
contained in this paragraph 18.  Broker agrees that Broker has no other rights
with respect to the payment of a commission or fee in connection with this
Agreement or the purchase and sale of the Property, except as specifically set
forth in this paragraph 18.  Seller, Buyer and Broker shall and do each hereby
indemnify, defend and hold harmless each of the others from and against any and
all liabilities, damages, losses, costs and expenses (including attorneys’ fees
and expenses) in any manner arising out of, by reason of or in connection with
the claims, demands, actions and judgments of any and all brokers, agents and
other intermediaries alleging a commission, fee or other payment to be owing by
reason of their respective dealings, negotiations or communications in
connection with this Agreement or the purchase and sale of the Property.

(b)

If required by Title Company, Broker agrees to provide at Closing a sworn
affidavit with respect to the payment of the compensation due Broker at Closing
in connection with the transactions contemplated by this Agreement and waiving
and releasing any and all lien rights with respect to the Property, and running
in favor of Buyer, Seller, and Title Company.

19.

Limitation on Seller Liability.  ANY PARTY SEEKING TO ENFORCE ANY DUTY,
OBLIGATION, LIABILITY OR RESPONSIBILITY OF SELLER ARISING UNDER THIS AGREEMENT
SHALL RELY ON AND LOOK SOLELY TO THE PROPERTY AND THE PROCEEDS THEREOF.  SELLER
SHALL HAVE NO LIABILITY FOR THE PERFORMANCE OF ANY DUTIES OR OBLIGATIONS OF
SELLER UNDER THIS AGREEMENT BEYOND ITS INTEREST IN THE PROPERTY AND THE PROCEEDS
THEREOF.  BUYER WILL NOT SEEK TO ENFORCE ANY JUDGMENT OBTAINED BY BUYER AGAINST
SELLER AGAINST ANY PROPERTY OF SELLER OTHER THAN ITS INTEREST IN THE PROPERTY
AND THE PROCEEDS THEREOF, AND BUYER SHALL LOOK SOLELY TO, AND RELY SOLELY ON,
ITS INTEREST IN THE PROPERTY AND THE PROCEEDS THEREOF FOR ENFORCEMENT AND
SATISFACTION THEREOF.





25



 













20.

Survival.  The provisions of paragraphs 6, 11(a), 11(b), 17, 18, 19, 21, and 23
of this Agreement, and the provisions of clauses (i), (ii) and (iii) of
paragraph 5(a) of this Agreement, shall survive the consummation of the purchase
and sale of the Property on the Closing Date, the delivery of the Deed and the
payment of the Purchase Price.  Notwithstanding anything to the contrary set
forth in this Agreement, the provisions of paragraphs 5(d), 11(a), 17, 18, 19,
21, and 23 of this Agreement and the provisions of clauses (i), (ii) and (iii)
of paragraph 5(a) of this Agreement, shall also survive any termination of this
Agreement in accordance with its terms.  Except as expressly set forth in this
paragraph 20, this Agreement shall not survive the consummation of the purchase
and sale of the Property on the Closing Date, the delivery of the Deed and the
payment of the Purchase Price.

21.

ERISA Compliance.  Buyer is not, and is not acting on behalf of: (i) a “plan”,
as defined in Section 3(3) of the Employment Retirement Income Security Act of
1974, as amended (herein called “ERISA”), that is subject to Title I of ERISA;
(ii) a “plan”, as defined in Section 4975(e)(1) of the Internal Revenue Code of
1986, as amended, and which is subject to the fiduciary and prohibited
transaction provisions of Section 4975 of the Code (each of the foregoing being
herein collectively called a “Plan”); (iii) an entity whose assets include “plan
assets” under Department of Labor Regulation 2510.3-101 and Section 3(42) of
ERISA by reason of one or more Plan’s investment in such entity; or (iv) a
“plan”, as defined in Section 3(3) of ERISA that is not subject to Title I of
ERISA.  Buyer does not have, and is not acting on behalf of an entity which has,
a “party in interest” (as defined in Section 3(14) of ERISA) relationship to
Seller or any comparable relationship under state law to Seller.  Buyer
represents and covenants that the transaction contemplated by this Agreement
(and any underlying obligations contemplated by this Agreement) does not and
shall not constitute a prohibited transaction under ERISA or a comparable
violation of state law.  Buyer shall, and does hereby, indemnify, defend and
hold harmless Seller and any of its affiliates, and their respective officers,
partners, directors, employees or agents (herein collectively called the
“Indemnified Parties”) from and against any and all liabilities, damages,
losses, costs and expenses (including attorneys’ fees and expenses) in any
manner arising out of, by reason of or in connection with any claims, demands,
actions and judgments arising out of, by reason of or in connection with the
untruth of any of the statements, representations and warranties of Buyer set
forth in this paragraph 21.

22.

Management Matters. Seller shall cause the existing management agreement with
Seller’s property manager for the management of the Project to be terminated
immediately upon the Closing.  

23.

General Provisions.

(a)

Notices.  Whenever any notice, demand or request is required or permitted under
this Agreement, such notice, demand or request shall be in writing and shall be
delivered by hand, be sent by registered or certified mail, postage prepaid,
return receipt requested, or be sent by nationally recognized commercial courier
for next business day delivery, to the addresses set forth below the parties’
respective executions hereof, or to such other addresses as are specified by
written notice given in accordance herewith, or shall be transmitted by
facsimile to the number for each party set forth below their respective
executions hereof, or to such other numbers as are specified by written notice
given in accordance herewith, or sent by electronic mail to the electronic mail
address for each party set forth below their respective executions





26



 













hereof, or to such other electronic mail address as are specified by written
notice given in accordance herewith.  All notices, demands or requests delivered
by hand shall be deemed given upon the date so delivered; those given by mailing
as hereinabove provided shall be deemed given on the date of deposit in the
United States Mail; those given by commercial courier as hereinabove provided
shall be deemed given on the date of deposit with the commercial courier; those
given by facsimile shall be deemed given on the date of facsimile transmittal;
and those given by electronic mail shall be deemed given on the date sent by
electronic mail.  Nonetheless, the time period, if any, in which a response to
any notice, demand or request must be given shall commence to run from the date
of receipt of the notice, demand or request by the addressee thereof.  Any
notice, demand or request not received because of changed address or facsimile
number of which no notice was given as hereinabove provided or because of
refusal to accept delivery shall be deemed received by the party to whom
addressed on the date of hand delivery, on the date of facsimile transmittal, on
the first calendar day after deposit with commercial courier, on the date of
electronic mail, or on the third calendar day following deposit in the United
States Mail, as the case may be.

(b)

Facsimile or E-Mail as Writing.  The parties expressly acknowledge and agree
that, notwithstanding any statutory or decisional law to the contrary, the
printed product of a telecopied document or an electronic transmittal of a .pdf
shall be deemed to be “written” and a “writing” for all purposes of this
Agreement.

(c)

Assignment.  This Agreement may not be assigned by Buyer, in whole or in part,
without the prior written consent of Seller, and any such assignment without the
consent of Seller shall be null and void and of no force or effect.
 Notwithstanding the foregoing provisions, this Agreement may be assigned to any
entity owned or controlled by Buyer so long as Buyer gives Seller notice of such
assignment setting forth the correct name and signature block of such assignee,
at least seven (7) days prior to the Closing Date.  No assignment shall relieve
Hartman XX Limited Partnership (herein called “Original Buyer”) of liability for
the performance of Buyer’s duties and obligations under this Agreement, whether
arising before or after the date of such assignment or Closing, and Original
Buyer and any assignee of Original Buyer hereunder shall be and remain jointly
severally liable for such duties and obligations.  Subject to the foregoing
provisions, this Agreement shall be binding upon and enforceable against, and
shall inure to the benefit of, Buyer and Seller and their respective legal
representatives, successors and permitted assigns.

(d)

Headings.  The use of headings, captions and numbers in this Agreement is solely
for the convenience of identifying and indexing the various provisions in this
Agreement, and shall in no event be considered otherwise in construing or
interpreting any provision in this Agreement.

(e)

Exhibits.  Each and every exhibit referred to or otherwise mentioned in this
Agreement is attached to this Agreement, and is and shall be construed to be
made a part of this Agreement by such reference or other mention at each point
at which such reference or other mention occurs, in the same manner and with the
same effect as if each exhibit were set forth in full and at length every time
it is referred to or otherwise mentioned.





27



 













(f)

Defined Terms.  Capitalized terms used in this Agreement shall have the meanings
ascribed to them at the point where first defined, irrespective of where their
use occurs, with the same effect as if the definitions of such terms were set
forth in full and at length every time such terms are used.

(g)

Pronouns.  Wherever appropriate in this Agreement, personal pronouns shall be
deemed to include the other genders and the singular to include the plural.

(h)

Severability.  If any term, covenant, condition or provision of this Agreement,
or the application thereof to any person or circumstance, shall ever be held to
be invalid or unenforceable, then in each such event the remainder of this
Agreement or the application of such term, covenant, condition or provision to
any other person or any other circumstance (other than those as to which it
shall be invalid or unenforceable) shall not be thereby affected, and each term,
covenant, condition and provision hereof shall remain valid and enforceable to
the fullest extent permitted by law.

(i)

Non-Waiver.  Failure by any party to complain of any action, non-action or
breach of any other party shall not constitute a waiver of any aggrieved party’s
rights hereunder.  Waiver by any party of any right arising from any breach of
any other party shall not constitute a waiver of any other right arising from a
subsequent breach of the same obligation or for any other default, past, present
or future.

(j)

Time of Essence; Dates.  Time is of the essence of this Agreement.  Anywhere a
date certain is stated for payment or for performance of any obligation, the day
certain so stated enters into and becomes a part of the consideration for this
Agreement.  If any date set forth in this Agreement shall fall on, or any time
period set forth in this Agreement shall expire on, a day which is a Saturday,
Sunday or federal or state holiday, such date shall automatically be extended
to, and the expiration of such time period shall automatically be extended to,
the next day which is not a Saturday, Sunday or federal or state holiday.  The
final day of any time period under this Agreement or any deadline under this
Agreement shall be the specified day or date, and shall include the period of
time through and including such specified day or date. Any day which is not a
Saturday, Sunday or federal or state holiday is herein sometimes called a
“Business Day”.

(k)

Applicable Law.  This Agreement shall be governed by, construed under and
interpreted and enforced in accordance with the laws of the State of Texas.

(l)

Entire Agreement; Modification.  This Agreement supersedes all prior discussions
and agreements between Seller and Buyer with respect to the purchase and sale of
the Property and other matters contained herein, and this Agreement contains the
sole and entire understanding between Seller and Buyer with respect thereto.
 This Agreement shall not be modified or amended except by an instrument in
writing executed by or on behalf of Seller and Buyer.

(m)

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and all of such counterparts together shall
constitute one and





28



 













the same instrument.  Executed counterparts may be transmitted by telecopy,
email or other electronic means and copies so transmitted when printed shall be
deemed originals.

(n)

Attorneys’ Fees.  In the event of any litigation between Buyer and Seller
arising under or in connection with this Agreement, the prevailing party shall
be entitled to recover from the other party the expenses of litigation
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
the prevailing party.

(o)

Authority.  Each party hereto warrants and represents that such party has full
and complete authority to enter into this Agreement and each person executing
this Agreement on behalf of a party warrants and represents that he has been
fully authorized to execute this Agreement on behalf of such party and that such
party is bound by the signature of such representative.

(p)

Counsel.  Each party hereto warrants and represents that each party has been
afforded the opportunity to be represented by counsel of its choice in
connection with the execution of this Agreement and has had ample opportunity to
read, review, and understand the provisions of this Agreement.

(q)

No Construction Against Preparer.  No provision of this Agreement shall be
construed against or interpreted to the disadvantage of any party by any court
or other governmental or judicial authority by reason of such party’s having or
being deemed to have prepared or imposed such provision.

(r)

No Lien.  This Agreement is not and shall not be deemed or considered to convey
or be an interest in or lien against the Property.

(s)

No Recording.  In no event shall this Agreement or any memorandum hereof be
recorded by Buyer in any public records, and any such recordation or attempted
recordation shall constitute a breach of this Agreement by Buyer.

(t)

ADA Disclosure.  Buyer acknowledges that the Project may be subject to the
federal Americans With Disabilities Act (herein called the “ADA”).  The ADA
requires, among other matters, that tenants and/or owners of “public
accommodations” remove barriers in order to make the Property accessible to
disabled persons and provide auxiliary aids and services for hearing, vision or
speech impaired persons.  Without limiting the generality of any provision of
this Agreement, Seller makes no warranty, representation or guarantee of any
type or kind with respect to the Project’s compliance with the ADA (or any
similar state or local law), and Seller expressly disclaims any such
representation.  Buyer agrees that, at all times from and after Closing, Buyer
shall and does hereby indemnify and hold Seller and the Indemnified Parties
harmless from and against all liabilities, damages, losses, claims, causes of
action, suits, demands, charges, complaints, costs and expenses (including
attorneys’ fees and costs associated with defending any action in the manner of
Seller’s choosing), which Seller may suffer, incur or be obligated to perform as
a result of any alleged or actual noncompliance of the Project with the ADA (or
any similar state or local law) arising after the Closing Date.








29



 
















(u)

Prohibited Person; Buyer’s Funds; Patriot Act.  

(i)

For purposes of this Agreement, a “Prohibited Person” means any of the
following:  (i) a person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing (effective September 24, 2001) (herein called the “Executive Order”);
(ii) a person or entity owned or controlled by, or acting for or on behalf of
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order; (iii) a person or entity that is named
as a “specifically designated national” or “blocked person” on the most current
list published by the U.S. Treasury Department’s Office of Foreign Assets
Control (herein called “OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (iv) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (v) a person or entity that is affiliated with any person or entity
identified in the foregoing clauses (i), (ii), (iii), or (iv).  Buyer represents
and warrants to Seller, knowing that Seller is relying on such representation
and warranty, that Buyer nor any person who owns a direct interest in Buyer is
not now nor shall be at any time until Closing a Prohibited Person.

(ii)

Buyer has taken and shall continue to take until Closing, such measures as are
required by law to assure that the funds used to pay to Seller the Purchase
Price are derived (1) from transactions that do not violate United States law
nor, to the extent such funds originate outside the United States, do not
violate the laws of the jurisdiction in which they originated; and (2) from
permissible sources under United States law and to the extent such funds
originate outside the United States, under the laws of the jurisdiction in which
they originated.  

(iii)

To the best of Buyer’s knowledge after making due inquiry, neither Buyer nor any
Buyer Party, nor any Person providing funds to Buyer (1) is under investigation
by any governmental authority for, or has been charged with, or convicted of,
money laundering, drug trafficking, terrorist related activities, any crimes
which in the United States would be predicate crimes to money laundering, or any
violation of any Anti Money Laundering Laws; (2) has been assessed civil or
criminal penalties under any Anti-Money Laundering Laws (as defined herein); or
(3) has had any of its funds seized or forfeited in any action under any Anti
Money Laundering Laws.  For purposes of this paragraph 23(u)(iii), the term
“Anti-Money Laundering Laws” shall mean laws, regulations and sanctions, state
and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a United States Financial Institution as defined in 31 U.S.C.
5312, as periodically amended, conducts business; or (d) are designed to disrupt
the flow of funds to terrorist organizations.  Such laws, regulations and
sanctions shall be deemed to include the USA PATRIOT Act of 2001, Pub. L.
No. 107-56 (herein called the “Patriot Act”), the Bank Secrecy Act, 31 U.S.C.
Section 5311 et seq., the Trading with the Enemy Act, 50 U.S.C. App.





30



 













Section 1 et seq., the International Emergency Economic Powers Act, 50 U.S.C.
Section 1701 et seq., and the sanction regulations promulgated pursuant thereto
by the OFAC, as well as laws relating to prevention and detection of money
laundering in 18 U.S.C. Sections 1956 and 1957.

(iv)

Buyer is in compliance with any and all applicable provisions of the Patriot
Act.

(v)

Approvals.  Notwithstanding anything to the contrary herein, Seller’s obligation
to consummate the sale of the Property as contemplated herein, shall be
contingent upon and shall not exist unless and until all limited liability
company, servicer and/or related trust approvals or other necessary approvals
have been obtained by Seller and all other limited liability company, servicer
and/or the trust requirements for acceptance of this Agreement and the sale have
been fully and timely satisfied.  Satisfaction of all necessary approvals hereof
shall be specific conditions precedent to Seller’s obligation to consummate the
sale contemplated hereby.    

(w)

Jury Waiver.  BUYER AND SELLER DO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH THIS AGREEMENT,
THE DOCUMENTS DELIVERED BY BUYER AT CLOSING OR SELLER AT CLOSING, OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ANY
ACTIONS OF EITHER SELLER OR BUYER ARISING OUT OF OR RELATED IN ANY MANNER WITH
THIS AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  THIS
WAIVER IS A MATERIAL INDUCEMENT FOR SELLER AND BUYER TO ENTER INTO AND ACCEPT
THIS AGREEMENT AND THE DOCUMENTS DELIVERED BY BUYER AT CLOSING AND SHALL SURVIVE
THE CLOSING OR THE TERMINATION OF THIS AGREEMENT.




[Remainder of page intentionally left blank]








31



 







IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute and deliver this Agreement, all as of the day and
year first written above.

 

SELLER:




CSFB SKYMARK TOWER 2007-C2 LLC,

a Delaware limited liability company




By:

U.S. Bank National Association, as Trustee, Successor-in-Interest to Bank of
America, N.A., as Trustee, Successor-in-Interest to Wells Fargo Bank, N.A., as
Trustee, for the Registered Holders of Credit Suisse First Boston Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C2




By:

Torchlight Loan Services, LLC,

a Delaware limited liability company,

its Special Servicer







By:

Name: Steven Nordyke

Title:  Authorized Signatory




Address for notices:




c/o Torchlight Loan Services, LLC

701 Brickell Avenue, Suite 2200

Miami, FL  33131

Attention:  Mr. Steven Nordyke




Telephone:

(305) 209-9976

Facsimile:

(305) 209-9977

E-Mail Address:

snordyke@torchlightinvestors.com




With a copy to:




Kilpatrick Townsend & Stockton LLP

1100 Peachtree Street N.E., Suite 2800

Atlanta, GA  30309

Attention:  Eric J. Berardi, Esq.




Telephone:

(404) 815-6640

Facsimile:

(404) 541-3289

E-Mail Address:

eberardi@kilpatricktownsend.com

[Signatures continued on next page]







 







[Signatures continued from previous page]

 

BUYER:




HARTMAN XX LIMITED PARTNERSHIP,

a Texas limited partnership




By:

Hartman XX REIT GP, LLC,

a Texas limited liability company,

its sole general partner







By:

Name:

Allen R. Hartman

Title:

President




Address for notices:




Hartman XX Limited Partnership

2909 Hillcroft Street

Suite 420

Houston, TX  77057

Attn:  

Julian Kwok, Acquisitions Manager




Telephone:

(713) 586-2611

Facsimile:

(713) 973-8912

E-Mail Address:

jkwok@hi-reit.com




With a copy to:
















Hartman XX Limited Partnership

2909 Hillcroft Street

Suite 420

Houston, TX  77057

Attn:

Katherine N. O’Connell, General Counsel




Telephone:

(713) 586-2646

Facsimile:

(713) 465-3132

E-Mail Address:  

koconnell@hi-reit.com

 [Signatures continued on next page]







 







[Signatures continued from previous page]

Broker is executing this Agreement for the sole purpose of joining in and
agreeing to be bound by the terms and conditions of paragraph 18 of this
Agreement.




 

BROKER:




CBRE, INC.,

a Delaware corporation







By:

Name:

Title:







Address for notices:




CBRE, Inc. 

1200 Liberty Ridge Drive, # 320

Wayne, PA 19087

Attn: Peter Stevens 




Telephone:

610-251-5128

Facsimile:

610-889-9168 

E-Mail Address:

peter.stevens@cbre.com







[Signatures continued on next page]







 







[Signatures continued from previous page]

Escrow Agent executes this Agreement to acknowledge and agree to hold and
disburse the Earnest Money in accordance with the terms and provisions of this
Agreement.




 

ESCROW AGENT:




CALLOWAY TITLE AND ESCROW, LLC










By:

Name:

Title:







Address for notices:




Calloway Title and Escrow, LLC

4170 Ashford Dunwoody Road

Suite 285

Atlanta, Georgia  30319

Attention: Carmen Whitesell Rice




Telephone:

(678) 406-8926

Facsimile:

(770) 698-7999

E-mail Address:

carmenw@titlelaw.com




Escrow File No.:

2-32665










 













EXHIBIT “A”




DESCRIPTION OF PROPERTY







TRACT ONE (FEE SIMPLE):




BEING a tract or parcel of land situated in the City of Arlington, Tarrant
County, Texas, out of the J.M. Henderson Survey, Abstract No. 696, and being all
of Lot 27-A-R of the J.M. Henderson Addition to the City of Arlington, as
recorded in Cabinet A, Slide 229, of the Plat Records of Tarrant County, Texas,
said tract also being more particularly described as follows:

BEGINNING at an 1/2” iron pin found for corner, being the Southeast corner of
said Lot 27-A, and also being in the West line of Lot 27-B of said J. M.
Henderson Addition, said point also being North 01 degrees, 04 minutes, 44
seconds West, along said West line of Lot 27-B, 179.79 feet from the North
right-of-way line of Road to Six Flags West (80’ R.O.W.);

THENCE, North 01 degrees, 04 minutes, 44 seconds West, a distance of 405.02 feet
to a ½” iron pin found for corner;

THENCE, North 00 degrees, 57 minutes, 34 seconds West, a distance of 61.70 feet
to a brass cap found for corner;

THENCE, South 80 degrees, 14 minutes, 26 seconds West, a distance of 178.72 feet
to a brass cap found for corner;

THENCE, South 87 degrees, 27 minutes, 49 seconds West, a distance of 236.85 feet
to a brass cap found for corner;

THENCE, North 89 degrees, 57 minutes, 34 seconds West, a distance of 104.00 feet
to a brass cap found for corner;

THENCE, South 45 degrees, 00 minutes, 44 seconds West, a distance of 67.91 feet
to a brass cap found for corner in the East right-of-way line of North Cooper
Street (R.O.W. varies);

THENCE, South 00 degrees, 05 minutes, 00 seconds East, with the said
right-of-way line of North Cooper Street, a distance of 107.52 feet to a ½” iron
pin found for corner that is 60 feet East of the centerline of said street at
this point;

THENCE, South 04 degrees, 19 minutes, 08 seconds East, with said right-of-way
line, a distance of 131.02 feet to a ½” iron pin found for corner;

THENCE, South 02 degrees, 30 minutes, 00 seconds East, with said right-of-way
line, a distance of 50.40 feet to a ½” iron pin found for corner that is 60 feet
East of the centerline of said street;

THENCE, South 00 degrees, 05 minutes, 00 seconds East, with said right-of-way
line, 60 feet from and parallel with the centerline of said street, a distance
of 78.54 feet to a ½” iron pin found for corner;





A-1



 













THENCE, South 88 degrees, 53 minutes, 16 seconds East, departing said
right-of-way line, a distance of 561.23 feet to the Point of Beginning and
containing 5.5498 acres of land, more or less (241,749 square feet).

SAVE AND EXCEPT:




BEING a 522 square feet tract of land, more or less, situated in the County of
Tarrant, State of Texas, being out of the J.M. Henderson Survey, Abstract No.
696, Tarrant County, Texas, being out of the J.M. Henderson Addition, as
recorded in Cabinet A, Slide 229, Plat Records, Tarrant County, Texas, being a
portion of Lot 27-A-R as conveyed by US Office V, L.P. to US Office Holdings,
LP, by deed dated November 21, 2000 and recorded in Volume 14623, Page 238, Deed
Records, Tarrant County, Texas, which 522 square feet tract of land, more or
less, is more particularly described as follows:




BEGINNING at a point for corner, said point being the Northeast corner of said
US Office tract and being the Northwest corner of Tract A of J.D. Higgins
Company Incorporated, as recorded in Volume 7704, Page 1783, Deed Records,
Tarrant County, Texas, also being in the existing South right-of-way line of
I.H. 30 (a variable width R.O.W.), said beginning point also being 179.68 feet
South of and at right angles to proposed centerline survey station 651+11.20 of
said I.H. 30;




(1)

THENCE South 00 degrees 33 minutes 55 seconds East, leaving said existing South
right-of-way line and following along the East line of said US Office tract and
the West line of said J.D. Higgins tract, being a common line, for a distance of
13.46 feet to a TxDot 5/8 inch iron rod set for corner, said point being in the
proposed South right-of-way line of said I.H. 30;




(2)

THENCE North 89 degrees 58 minutes 41 seconds West, leaving said common line and
following along said proposed South right-of-way line, for a distance of 75.48
feet to a TxDot Type II Row monument set for corner, said point being in said
existing South right-of-way line of I.H. 30;




THENCE the following courses and distances along said existing South
right-of-way line:




(3)

North 79 degrees 36 minutes 28 seconds East, leaving said proposed South
right-of-way line, for a distance of 74.32 feet to a TxDot monument found for
corner;




(4)

North 89 degrees 20 minutes 47 seconds East, for a distance of 2.24 feet to the
POINT OF BEGINNING.








A--2



 













EXHIBIT “B”




RENT ROLL

See Attached.








B-1



 













EXHIBIT “C”




SCHEDULE OF SERVICE AGREEMENTS




VENDOR

SERVICES

ACIS

Mechanical/HVAC Maintenance

Angus Systems Group

Work Order System

Answer MTI (Map Communications)

Answering Service

Brown's Furniture Service

Wood Restoration

Circle E

Parking Lot Sweeping

Clifford Power Systems, Inc.

Generator Maintenance

DirecTV

Skymarket Break Area Cable

Duncan Disposal #794

Trash Removal

Hudson Energy

Electricity

Interiorscape Service Company

Interior Plants

International Voice Exchange

Voicemail (Executive Suite Tenants)

Logix Communications

Telephone Service

Massey Services, Inc

Pest Control

Mid America Metals

Stone and Metal Maintenance

Nalco Company

Water Treatment

Pac Systems

Fire System

Pro Star Services

Coffee Service (Executive Suites)

Schindler Elevator

Elevator Maintenance

Select Commercial Services

Janitorial Service

Skyline Building Services

Window Washing

The Copier Guy

Copier Maintenance (Executive Suites)

Tidy Aire, Inc.

Restroom Deodorizers

Universal Protection Services

Security

VMC Landscape Services

Landscaping








C-1



 













EXHIBIT “D”

ESCROW PROVISIONS




1.

In performing any of its duties hereunder, Escrow Agent shall not incur any
liability to anyone for any damages, losses or expenses, including, without
limitation (i) any action taken or omitted upon advice of its legal counsel
given with respect to any questions relating to the duties and responsibilities
of Escrow Agent under this agreement; or (ii) any action taken or omitted in
reliance upon any instrument, including any written notice or instruction
provided for in this agreement.  Escrow Agent may rely upon any instrument,
pursuant to clause (ii) in the preceding sentence, as being duly executed, valid
and effective, and as containing accurate information and genuine signatures.

2.

Notwithstanding anything in this agreement to the contrary, in the event of a
dispute between Seller and Buyer arising prior to or at the time of the delivery
or other disposition of the Earnest Money by Escrow Agent pursuant hereto, which
dispute shall be sufficient, in the sole discretion of Escrow Agent, to justify
its doing so, Escrow Agent shall be entitled to tender the Earnest Money into
the registry or custody of any court of competent jurisdiction, together with
such legal pleadings as it may deem appropriate, and thereupon Escrow Agent
shall be discharged from all further duties and liabilities under this
agreement.  Any such legal action may be brought in such court as Escrow Agent
shall determine to have jurisdiction thereof.  Escrow Agent's determination of
whether a dispute exists between Seller and Buyer shall be binding and
conclusive upon all parties hereto, notwithstanding any contention that no
dispute exists.  All costs and expenses incurred by Escrow Agent in taking any
action pursuant to this paragraph shall be covered by and paid pursuant to the
indemnification of Escrow Agent contained in the following paragraph.

3.

Buyer and Seller shall, and do hereby, jointly and severally indemnify, defend
and hold Escrow Agent harmless from, against and in respect of: (i) any and all
demands, judgments, expenses, costs, losses, injuries or claims of any kind
whatsoever whether existing on the date hereof or hereafter arising, incurred by
Escrow Agent by reason of, from or in connection with this agreement or any
action taken or not taken by Escrow Agent under or in connection with this
agreement, except to the extent caused by Escrow Agent’s willful misconduct or
gross negligence, or by Escrow Agent’s negligent mishandling of funds; and (ii)
any and all counsel fees, expenses, disbursements of counsel, amounts of
judgments, demands, assessments, costs, fines or penalties, and amounts paid in
compromise or settlement, incurred or sustained by Escrow Agent by reason of, in
connection with or as a result of any claim, demand, action, suit, investigation
or proceeding (or any appeal thereof or relating thereto or other review
thereof) incident to the matters covered by the immediately preceding clause
(i), except to the extent cause by Escrow Agent’s willful misconduct or gross
negligence, or by Escrow Agent’s negligent mishandling of funds.

4.

If Escrow Agent shall notify Seller and Buyer of its desire to be relieved of
any further duties and liabilities hereunder, then Escrow Agent shall deliver
the Earnest Money to a successor escrow agent designated by Seller and Buyer.
 If Seller and Buyer shall fail to agree





D-1



 













upon and designate a successor escrow agent within ten (10) days after having
been requested by Escrow Agent to do so, then Escrow Agent shall in its
discretion designate the successor escrow agent.  The successor escrow agent
designated by Seller and Buyer or by Escrow Agent, as the case may be, shall be
a title insurance company, bank or trust company having trust powers in good
standing and located in the Atlanta, Georgia metropolitan area, and shall agree
to be bound by all the terms and conditions of this agreement.  Immediately upon
agreement by the successor escrow agent to be bound by all the terms and
conditions of this agreement, the original Escrow Agent shall be relieved of any
and all duties and liabilities under or in connection with this agreement;
provided, however, that no successor escrow agent shall assume any liability for
the acts or omissions of its predecessor escrow agent(s) hereunder.

5.

The agency created in Escrow Agent hereby is coupled with an interest of Seller
and Buyer and shall be binding upon and enforceable against the respective
heirs, successors, legal representatives and assigns of Seller and Buyer.  This
agency shall not be revoked or terminated by reason of the death, incompetence,
dissolution or liquidation of Seller or Buyer, but shall continue to be binding
upon and enforceable against the respective heirs, successors, legal
representatives and assigns of Seller and Buyer in the manner provided herein.
 In the event of the death, incompetence, dissolution or liquidation of Seller
or Buyer, Escrow Agent may rely and act upon any notices permitted or required
to be given hereunder from any person, firm, partnership or corporation believed
by Escrow Agent in good faith to be the heir, successor, legal representative or
assign of such dissolved or liquidated party.

















D-2



 













EXHIBIT “E”

SCHEDULE OF PERMITTED EXCEPTIONS

1.

Standby fees, taxes and assessments by any taxing authority for the year 2015,
and subsequent years, and subsequent taxes and assessments by any taxing
authority for prior years due to change in land usage or ownership, but not
those taxes or assessments for prior years because of an exemption granted to a
previous owner of the property under Section 11.13, Texas Tax Code, or because
of improvements not assessed for a previous tax year.

2.

Rights of parties in possession under existing leases or new leases.

3.

Shortages in area.

4.

Easement granted by Hugh M. Moore, Trustee to Texas Electric Service Company,
dated October 5, 1984, filed for record on December 14, 1984 and recorded in
Volume 8033, Page 2285, Deed Records, Tarrant County, Texas; and as shown on
plat recorded in Cabinet A, Slide 229, Plat Records, Tarrant County, Texas, and
as shown on survey prepared by James Barton Carroll, RPLS No. 5129, dated
October, 1989, last revised October 23, 2006. (Affects Tract 1)

5.

Easement granted by J. D. Huffman to Texas Electric Service Company, dated
February 28, 1941, filed for record on April 29, 1941 and recorded in Volume
1460, Page 113, Deed Records, Tarrant County, Texas, and as noted on survey
prepared by James Barton Carroll, RPLS No. 5129, dated October, 1989, last
revised October 23, 2006. (Affects Tract 1)

6.

Easement granted by J. D. Huffman and wife, M. J. Huffman to Magnolia Gas
Company, dated March 21, 1927, filed for record on April 1, 1927 and recorded in
Volume 964, Page 349, Deed Records, Tarrant County, Texas, and as noted on
survey prepared by James Barton Carroll, RPLS No. 5129, dated October, 1989,
last revised October 23, 2006. (Affects Tract 1)

7.

Easement granted by Hugh Moore, Trustee to City of Arlington, dated September
12, 1986, filed for record on October 3, 1986 and recorded in Volume 8705, Page
2217, Deed Records, Tarrant County, Texas; and as shown on plat recorded in
Cabinet A, Slide 229, Plat Records, Tarrant County, Texas, and as shown on
survey prepared by James Barton Carroll, RPLS No. 5129, dated October, 1989,
last revised October 23, 2006. (Affects Tract 1)

8.

Easement granted by Lena B. Brown to Texas Electric Service Company, dated March
4, 1941, filed for record on April 29, 1941 and recorded in Volume 1460, Page
110, Deed Records, Tarrant County, Texas, and as noted on survey prepared by
James Barton Carroll, RPLS No. 5129, dated October, 1989, last revised October
23, 2006. (Affects Tract 1)





E-1



 













9.

Easement granted by Lena B. Brown to Sinclair Refining Company, dated October 9,
1947, filed for record on December 3, 1947 and recorded in Volume 1959, Page
587, Deed Records, Tarrant County, Texas; as affected by assignment filed
January 22, 1951, recorded in Volume 2276, Page 548, Deed Records, Tarrant
County, Texas, and as noted on survey prepared by James Barton Carroll, RPLS No.
5129, dated October, 1989, last revised October 23, 2006. (Affects Tract 1)

10.

Easement granted by Clarence S. Brown, Jr. and Rolling Hills Country Club to
Texas Electric Service Company, filed for record on March 20, 1958 and recorded
in Volume 3192, Page 5, Deed Records, Tarrant County, Texas, and as noted on
survey prepared by James Barton Carroll, RPLS No. 5129, dated October, 1989,
last revised October 23, 2006. (Affects Tract 1)

11.

Terms, provisions, easements and conditions contained in Ingress and Egress
Easement, executed by and between Skymark Tower, a Texas Partnership and Larry
B. White, Trustee, dated May 9, 1987, filed for record on May 15, 1987 and
recorded in Volume 8945, Page 1892, Deed Records, Tarrant County, Texas.
Assigned to Ticor Title Insurance Company of California by instrument recorded
in Volume 9421, Page 189, Deed Records, Tarrant County, Texas, and as noted on
survey prepared by James Barton Carroll, RPLS No. 5129, dated October, 1989,
last revised October 23, 2006. (Affects Tract 1)

12.

The following according to the plat thereof recorded in Cabinet A, Slide 229,
Plat Records, Tarrant County, Texas, and as shown on survey prepared by James
Barton Carroll, RPLS No. 5129, dated October, 1989, last revised October 23,
2006: (Affects Tract 1)

a)

Five foot utility easement;

b)

Ten foot building setback line; and

c)

Ten foot utility easement.

13.

Terms, provisions and conditions contained in Agreement, executed by and between
Skymark Tower I, a Texas general partnership and City of Arlington, dated
September 12, 1986, filed for record on September 17, 1986 and recorded in
Volume 8688, Page 1530, Deed Records, Tarrant County, Texas, and as noted on
survey prepared by James Barton Carroll, RPLS No. 5129, dated October, 1989,
last revised October 23, 2006.

14.

Unrecorded Lease Agreement dated February 6, 1989 by First Federal Savings of
Arkansas F.A., Lessor, to Security Bank of Arlington, Lessee, as evidenced by
Notice of Lease recorded in Volume 9750, Page 628, Deed Records of Tarrant
County, Texas and Memorandum thereof recorded in Volume 9897, Page 1929, Deed
Records of Tarrant County, Texas, and as noted on survey prepared by James
Barton Carroll, RPLS No. 5129, dated October, 1989, last revised October 23,
2006.





E-2



 













15.

DFW Airport Zoning Ordinance No. 71-100 recorded in Volume 7346, Page 1106, Real
Property Records of Tarrant County, Texas, as noted on survey prepared by James
Barton Carroll, RPLS No. 5129, dated October 1989, last revised October 23,
2006.



16.

Terms and provisions of Agreement, by and between Hugh M. Moore, Trustee, and
The Southland Corporation, dated 09/21/1982, recorded in Volume 7365, Page 94,
Real Property Records, Tarrant County, Texas, corrected and refiled in Volume
7394, Page 86, Real Property Records, Tarrant County, Texas, and amended in
volume 7444, Page 2203, Real Property Records, Tarrant County, Texas, and as
shown on plat recorded in Cabinet A, Slide 229, Plat Records, Tarrant County,
Texas.



17.

Mineral Lease, together with all rights privileges and immunities incident
thereto, to Scout Energy, as Lessee, From Arlington Owner Corp., a Delaware
corporation, as Lessor, as evidenced by Memorandum of Oil, Gas and Mineral
Lease, filed 02/05/2008, recorded in CC #D208041332, Real Property Records,
Tarrant County, Texas, as amended by Amendment to Oil, Gas and Mineral Lease
filed 10/30/2008, recorded in CC #D208410948, Real Property Records, Tarrant
County, Texas, and as revived, renewed and ratified by that certain Revivor,
Renewal and Ratification of Oil, Gas and Mineral Lease filed 03/11/2015,
recorded in CC #D215048586, Real Property Records, Tarrant County, Texas.








E-3



 













EXHIBIT “F”

FORMS OF CLOSING DOCUMENTS

Schedule “1” to Exhibit “F”  –  Form of Deed




Schedule “2” to Exhibit “F”  –  Form of Quitclaim Bill of Sale




Schedule “3” to Exhibit “F”  –  Form of Lease Assignment

Schedule “4” to Exhibit “F”  –  Form of General Assignment




Schedule “5” to Exhibit “F”  –  Form of Seller’s Affidavit




Schedule “6” to Exhibit “F”  –  Form of Certificate and Affidavit of Non-Foreign
Status




Schedule “7” to Exhibit “F” –  Form of 1099-S Request for Taxpayer
Identification number and Certification and Acknowledgement




Schedule “8” to Exhibit “F”  – Form of Tenant Notice Letter













 













SCHEDULE “1” TO EXHIBIT “F”

FORM OF DEED







NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.







AFTER RECORDING RETURN TO:
















Attn:




PREPARED BY:




Kilpatrick Townsend & Stockton LLP

1100 Peachtree Street

Suite 2800

Atlanta, Georgia  30309

Attention:  Eric Berardi, Esq.







SPECIAL WARRANTY DEED




THE STATE OF TEXAS

§

§

KNOW ALL PERSONS BY THESE PRESENTS:

COUNTY OF TARRANT

§




THIS SPECIAL WARRANTY DEED (this “Deed”) is made as of the _____ day of
________________, 2015, between CSFB SKYMARK TOWER 2007-C2, LLC, a Delaware
limited liability company (“Grantor”), whose mailing address is c/o Torchlight
Loan Services, LLC, a 701 Brickell Avenue, Suite 2200, Miami, FL  33131, and
___________________________________________________, a
_____________________________ (“Grantee”), whose mailing address is
________________________________________________.




WITNESSETH, that Grantor, for and in consideration of the sum of Ten and No/100
Dollars ($10.00), the receipt and sufficiency of which are hereby acknowledged,
has granted, bargained, sold and conveyed, and by these presents does grant,
bargain, sell, convey and confirm, unto Grantee, and its successors and assigns
forever, all the real property, together with improvements, if any, situate,
lying and being in the County of Tarrant, State of Texas, described as follows
(herein called the “Property”):




See Exhibit “A” attached hereto

and made a part hereof as if fully set forth herein.







 
















AND, TOGETHER WITH all rights, benefits, privileges, easements, tenements,
hereditaments and appurtenances thereon or appertaining thereto.




THIS CONVEYANCE is made by Grantor and accepted by Grantee subject to all
matters appearing of record, including those matters set forth on Exhibit “B”,
attached hereto and incorporated herein by reference (the “Permitted
Exceptions”).




TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in any wise belonging, unto Grantee and its successors and
assigns.  FOREVER; and, subject to the Permitted Exceptions, Grantor does hereby
bind itself, its successors and assigns, TO WARRANT AND FOREVER DEFEND all and
singular the Property unto Grantee, its successors and assigns, against every
person or whomsoever lawfully claiming or to claim the same or any part thereof
by, through or under Grantor, but not otherwise.




Grantee, by its acceptance hereof, hereby assumes and agrees to pay all standing
fees, taxes and assessments by any taxing authority for the calendar year 2015
and subsequent years.










[Remainder of page intentionally left blank]













 
















IN WITNESS WHEREOF, Grantor has caused this Deed to be executed and delivered as
of the date first written above.




GRANTOR:




CSFB SKYMARK TOWER 2007-C2, LLC,

a Delaware limited liability company




By:

U.S. Bank National Association, as Trustee, Successor-in-Interest to Bank of
America, N.A., as Trustee, Successor-in-Interest to Wells Fargo Bank, N.A., as
Trustee, for the Registered Holders of Credit Suisse First Boston Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C2




By:

Torchlight Loan Services, LLC, acting solely in its capacity as Special Servicer
to sole Member and not individually







By:

Name:  

Its:

STATE OF FLORIDA

§

§

COUNTY OF MIAMI-DADE

§




The foregoing instrument was acknowledged before me this _____ day of
_____________ 2015, by ______________________________, the
________________________ of Torchlight Loan Services, LLC, a Delaware limited
liability company, acting solely in its capacity as Special Servicer to U.S.
Bank National Association, as Trustee, Successor-in-Interest to Bank of America,
N.A., as Trustee, Successor-in-Interest to Wells Fargo Bank, N.A., as Trustee,
for the Registered Holders of Credit Suisse First Boston Mortgage Securities
Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C2, which is
the sole member of CSFB SKYMARK TOWER 2007-C2, LLC, a Delaware limited liability
company, on behalf of said entity.




WITNESS, my hand and official seal.




My commission expires:_______________________







_______________________________________

NOTARY PUBLIC










 
















Exhibit “A”

to

Special Warranty Deed














A-1



 













Exhibit “B”

to

Special Warranty Deed



















 
















SCHEDULE “2” TO EXHIBIT “F”

FORM OF QUITCLAIM BILL OF SALE

FOR VALUE RECEIVED, the undersigned, CSFB SKYMARK TOWER 2007-C2 LLC, a Delaware
limited liability company, hereinafter collectively called “Seller”, does hereby
sell, transfer and convey unto ______________________________________, a
____________________________________, hereinafter with its legal
representatives, successors and assigns being called “Buyer” (the words “Seller”
and “Buyer” to include the neuter, masculine and feminine genders, and the
singular and plural), all right, title and interest of Seller in and to the
goods, equipment, machinery, apparatus, fittings, furniture, furnishings and
other personal property owned by Seller and located on certain real property
situated in Tarrant County, Texas and being more particularly described on
Exhibit “A” attached hereto and incorporated herein by reference (hereinafter
called the “Land”), but specifically excluding any such items owned by tenants
of the Land or the improvements located thereon, all of which is hereinafter
collectively called the “Personalty”.




The Personalty is conveyed by Seller and accepted by Buyer subject to the
provisions of paragraphs 1(a)(iii) and 11 of that certain Purchase and Sale
Agreement dated June 9, 2015 between Seller and Buyer.










[Remainder of page intentionally left blank]













 













IN WITNESS WHEREOF, Seller has caused its duly authorized representative to
execute this Quitclaim Bill of Sale, and to deliver this Quitclaim Bill of Sale
to Buyer, all as of the _____ day of ______________, 2015.







 

SELLER:




CSFB SKYMARK TOWER 2007-C2 LLC,

a Delaware limited liability company




By:

U.S. Bank National Association, as Trustee, Successor-in-Interest to Bank of
America, N.A., as Trustee, Successor-in-Interest to Wells Fargo Bank, N.A., as
Trustee, for the Registered Holders of Credit Suisse First Boston Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C2




By:

Torchlight Loan Services, LLC,

a Delaware limited liability company,

its Special Servicer







By:

Name:

Title:  Authorized Signatory
















 













SCHEDULE “3” TO EXHIBIT “F”

FORM OF LEASE ASSIGNMENT




FOR VALUE RECEIVED, CSFB SKYMARK TOWER 2007-C2 LLC, a Delaware limited liability
company, hereinafter called “Assignor”, does hereby sell, convey, transfer and
assign to _______________________________________, a
____________________________, hereinafter with its legal representatives,
successors and assigns being called “Assignee” (the words “Assignor” and
“Assignee” to include the neuter, masculine and feminine genders, and the
singular and the plural), all of the right, title and interest of Assignor in,
to and under all of the tenant leases set forth on the rent roll attached hereto
as Exhibit “A”, attached hereto and incorporated herein by reference,
hereinafter called the “Tenant Leases”, with respect to that certain piece,
parcel or tract of land situated in Tarrant County, Texas, as more particularly
described on Exhibit “B”, attached hereto and incorporated herein by reference.




Assignee hereby assumes and agrees to perform all of the duties and obligations
of the “lessor” or “landlord” under the Tenant Leases arising from and after the
date hereof.




Assignee shall, and does hereby, indemnify, defend and forever hold Assignor
harmless from, against and in respect of any and all liabilities, damages,
losses, costs and expenses (including attorneys’ fees and disbursements)
suffered, incurred or sustained by Assignor as a result of or by reason of the
failure of any of the duties and obligations of the “lessor” or “landlord” under
any of the Tenant Leases arising from and after the date hereof to be fully and
completely performed.




This assignment may be executed in several counterparts, each of which shall be
deemed an original, and all of such counterparts together shall constitute one
and the same instrument.




This assignment shall be governed by, construed under and interpreted and
enforced in accordance with the laws of the State of Texas.













[Remainder of page left blank intentionally]










 













IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Lease Assignment, and to deliver this Lease
Assignment, all as of the ____ day of ____________, 2015.







 

ASSIGNOR:




CSFB SKYMARK TOWER 2007-C2 LLC,

a Delaware limited liability company




By:

U.S. Bank National Association, as Trustee, Successor-in-Interest to Bank of
America, N.A., as Trustee, Successor-in-Interest to Wells Fargo Bank, N.A., as
Trustee, for the Registered Holders of Credit Suisse First Boston Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C2




By:

Torchlight Loan Services, LLC,

a Delaware limited liability company,

its Special Servicer







By:

Name:

Title:  Authorized Signatory



















[Signatures continued on following page]













 













[Signatures continued from previous page]







 

ASSIGNEE:




__________________________________,

a ________________________________







By:

Name:

Title:













 













SCHEDULE “4” TO EXHIBIT “F”

FORM OF GENERAL ASSIGNMENT




THIS GENERAL ASSIGNMENT, hereinafter called this “General Assignment”, is made
and delivered as of the _____ day of ________, 2015, by CSFB SKYMARK TOWER
2007-C2 LLC, a Delaware limited liability company, hereinafter collectively
called “Assignor”, in favor of _____________________________, a
___________________, hereinafter called “Assignee”.  The words “Assignor” and
“Assignee” include the neuter, masculine and feminine genders, and the singular
and plural.




W I T N E S S E T H:

WHEREAS, Assignor has on the date hereof conveyed unto Assignee certain real
property more particularly described on Exhibit “A”, attached hereto and
incorporated herein by reference, hereinafter called the “Property”; and

WHEREAS, in connection with the conveyance of the Property, Assignor and
Assignee intend that certain related assets be assigned and transferred by
Assignor to Assignee.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee agree as follows:

1.

Service Agreements.  Assignor does hereby transfer, assign, convey and set over
unto Assignee all, if any, of the right, title and interest of Assignor in, to
and under all service and other contracts and agreements scheduled and
identified on Exhibit “B”, attached hereto and incorporated herein by reference,
but only to the extent assignable by Assignor by their respective terms,
hereinafter collectively called the “Assigned Service Agreements”.  Assignee
assumes and agrees to perform the obligations of Assignor under the Assigned
Service Agreements on and after the date hereof.




2.

Plans.  Assignor does hereby transfer, assign, convey and set over unto Assignee
all, if any, of the right, title and interest of Assignor in, to and under any
architectural plans for the Improvements.




3.

Successors and Assigns.  This General Assignment shall be binding upon and
enforceable against, and shall inure to the benefit of, the parties hereto and
their respective successors, legal representatives and assigns.




4.

Indemnification.  Assignee shall, and does hereby, indemnify, defend, and
forever hold Assignor harmless from, against and in respect of any and all
liabilities, damages, losses, costs and expenses (including attorneys’ fees and
disbursements) suffered, incurred, or sustained by Assignor as a result of or by
reason of any matter arising under the Service Agreements, and pertaining to
events occurring on or after the date hereof.  







 













5.

Governing Law.  This General Assignment shall be governed by, construed under
and interpreted and enforced in accordance with the laws of the State of Texas.




6.

Counterparts.  This General Assignment may be executed in several counterparts,
each of which shall be deemed an original, and all of such counterparts together
shall constitute one and the same instrument.










[Remainder of page intentionally left blank]







 
















IN WITNESS WHEREOF, Assignor and Assignee have caused their respective duly
authorized representatives to execute this General Assignment, and to deliver
this General Assignment, all the day and year first written above.




 

ASSIGNOR:




CSFB SKYMARK TOWER 2007-C2 LLC,

a Delaware limited liability company




By:

U.S. Bank National Association, as Trustee, Successor-in-Interest to Bank of
America, N.A., as Trustee, Successor-in-Interest to Wells Fargo Bank, N.A., as
Trustee, for the Registered Holders of Credit Suisse First Boston Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C2




By:

Torchlight Loan Services, LLC,

a Delaware limited liability company,

its Special Servicer







By:

Name:

Title:  Authorized Signatory










[Signatures continued on following page]










 













[Signatures continued from previous page]







 

ASSIGNEE:




__________________________________,

a ________________________________







By:

Name:

Title:













 













SCHEDULE “5” TO EXHIBIT “F”




FORM OF SELLER’S AFFIDAVIT




AFFIDAVIT AS TO DEBTS AND LIENS AND PARTIES IN POSSESSION

(ENTITY OWNER)




STATE OF FLORIDA




COUNTY OF MIAMI-DADE




Before me, the undersigned, personally appeared Steven Nordyke (“Affiant”) being
the Authorized Signatory of Torchlight Loan Services, LLC, a Delaware limited
liability company, acting solely in its capacity as Special Servicer to U.S.
Bank National Association, as Trustee, Successor-in-Interest to Bank of America,
N.A., as Trustee, Successor-in-Interest to Wells Fargo Bank, N.A., as Trustee,
for the Registered Holders of Credit Suisse First Boston Mortgage Securities
Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C2, which is
the sole member of CSFB SKYMARK TOWER 2007-C2, LLC, a Delaware limited liability
 company (hereinafter called the “Owner”), who first being duly sworn, deposes
and says on behalf of the Owner, to the best knowledge and belief of Affiant:




1.

Owner is the titleholder of that certain real property situated in Tarrant
County, Texas as more particularly described on Exhibit “A”, attached hereto
(the “Property”).




2.

The charges for all labor and materials that may have been furnished to the
Property or to the improvements thereon have been fully paid.




3.

All contracts for the furnishing of labor or materials to the Property or for
improvements thereon have been completed and fully paid.




4.

There are no security agreements or leases affecting any goods or chattels that
have become attached, or that will at any later date become attached, to the
Property or improvements thereon as fixtures that have not been fully performed
and satisfied, which are not shown in Title Commitment No. 1002-148578-RTT (the
“Title Commitment”).




5.

There are no loans of any kind on the Property, which are not shown in the Title
Commitment.




6.

There are no brokers that have a signed commission agreement with Owner under
which a commission is claimed or earned and has not been paid, which are not
shown on the settlement statements.




7.

Affiant has no knowledge of a notice of change of use nor has Owner received a
written notice of change of use by the appraisal district.










 













8.

The Property is currently being used for the following purposes, and to the best
knowledge and belief of Affiant, the improvements, if any, and such use do not
violate any restrictive covenants affecting the Property:  __________




9.

There are no proceedings involving Owner, or written notice to Owner of any
proceedings, by any agency or authority, public or private, that levies taxes or
assessments, which may result in taxes or assessments affecting the Property and
which are not shown by the Title Commitment.




10.

There are no Judgments, Federal Tax Liens, or State Tax Liens against Owner
and/or the Property; Owner is not indebted to the State of Texas for any
penalties or wages pursuant to a final order of the Texas Workforce Commission;
and neither Owner nor the Property is subject to a claim under the Medicaid
Estate Recovery Program.




11.

(a) All ad valorem and personal property taxes (if any), all “use” type business
taxes (if any), including but not limited to hotel use and occupancy taxes, and
all association/ maintenance type taxes or assessments (if any) that are
currently due and payable have been paid or will be paid at closing and are
shown on the settlement statements. (b) Any of the above referenced taxes which
are the obligation of Owner and which have been prorated on the settlement
statements are based on information approved by Owner.




12.

There are no unrecorded existing tenancies, leases or other occupancies
affecting the Property, except as shown in Exhibit “B” attached hereto
(“Tenants”).




13.

There are no unrecorded contracts; deeds; mortgages; mechanic’s liens; options
of any kind, including but not limited to options to purchase or lease; rights
of first refusal or requirements of prior approval of a future purchaser or
occupant; rights of reentry; rights of reverter; or rights of forfeiture
affecting the property or improvements thereon, which are not shown in the Title
Commitment.




14.

There are no unrecorded contracts or agreements related to facilities, systems
or equipment located on the property, including but not limited to laundry
facilities, cable television systems, central antenna systems, telecommunication
systems and alarm systems, which are not shown in the Title Commitment.




15.

No proceedings in bankruptcy or receivership have ever been instituted by or
against Owner, and Owner has never made an assignment for the benefit of
creditors.




16.

Owner has received no written notice for any claim that the title to the
Property is subject to a trust or lien created under The Perishable Agricultural
Commodities Act, 1930 (7 U.S.C. §§499a, et seq.) or the Packers and Stockyards
Act (7 U.S.C. §§181 et seq.) or under similar state laws.







 













This affidavit is made to _______________________________________________, a
_______________________________ (“Buyer”), Calloway Title and Escrow, LLC, and
First American Title Insurance Company, as an inducement to them to complete the
above referenced transaction, and Affiant realizes that said Buyer, Calloway
Title and Escrow, LLC, and First American Title Insurance Company, are relying
upon the representations contained herein; and Affiant does hereby swear under
the penalties of perjury that the foregoing information is true and correct in
all respects, to the best knowledge and belief of Affiant, and that Affiant is
authorized to make this affidavit on behalf of Owner.
















[Remainder of this page is intentionally left blank]










 
















EXECUTED effective as of the _________, day of ______________, 2015.







 

_________________________________

______________________ solely in his capacity as Authorized Signatory for
Torchlight Loan Services, LLC




STATE OF FLORIDA




COUNTY OF MIAMI-DADE




SWORN TO AND SUBSCRIBED before me on _________________, 2015, by
________________________.










Notary Public, State of Florida

Notary’s printed name:_________________

My commission expires:________________










 













Exhibit A

To

Affidavit as to Debts and Liens

and Parties In Possession













 













Exhibit B

To

Affidavit as to Debts and Liens

and Parties In Possession



















 













SCHEDULE “6” TO EXHIBIT “F”

FORM OF CERTIFICATE AND AFFIDAVIT OF NON-FOREIGN STATUS

STATE OF FLORIDA

COUNTY OF MIAMI-DADE

The undersigned, being duly sworn, hereby deposes, certifies and states on oath
as follows:

That the undersigned is the authorized signatory of Torchlight Loan Services,
LLC, which is in turn the Special Servicer of U.S. Bank National Association, as
Trustee, Successor-in-Interest to Bank of America, N.A., as Trustee,
Successor-in-Interest to Wells Fargo Bank, N.A., as Trustee, for the Registered
Holders of Credit Suisse First Boston Mortgage Securities Corp., Commercial
Mortgage Pass-Through Certificates, Series 2007-C2 (the “Transferor”), which is
the sole member of CSFB SKYMARK TOWER 2007-C2 LLC, a Delaware limited liability
company (the “LLC”), and is duly authorized to execute this Affidavit in his
representative capacity on behalf of Transferor as well as in his individual
capacity;




That the principal place of business, principal office and chief executive
office of the Transferor is located at the following address:  c/o Torchlight
Loan Services, LLC, 701 Brickell Avenue, Suite 2200, Miami, Florida, 33131;




That the LLC is a limited liability company duly organized and validly existing
under the laws of the State of Delaware and is a “disregarded entity” as defined
in Section 1445 of the Code;




That the Transferor is a common law trust duly organized and validly existing
under the laws of the State of New York;




That the Transferor is not a “foreign corporation”, “foreign partnership”,
“foreign trust”, or “foreign estate”, as such terms are defined in the United
States Internal Revenue Code of 1986, as amended (the “Code”), and Regulations
promulgated thereunder, is not otherwise a “foreign person” as defined in
Section 1445 of the Code, and is not a “disregarded entity” as defined in
Section 1445 of the Code;




That the Transferor’s United States taxpayer identifying number (Employer
Identification Number) is ___________________;




That the LLC’s United States taxpayer identifying number (Employer
Identification Number) is ________________;

That the undersigned is making this Certificate and Affidavit pursuant to the
provisions of Section 1445 of the Code in connection with the conveyance of the
real property described on










 













Exhibit “A”, attached hereto and incorporated herein by reference, by the
Transferor to ______________________________________________, a
____________________________ (the “Transferee”), which conveyance constitutes
the disposition by the Transferor of a United States real property interest, for
the purpose of establishing that the Transferee is not required to withhold tax
pursuant to Section 1445 of the Code in connection with such disposition; and

That the undersigned acknowledges that this Certificate and Affidavit may be
disclosed to the Internal Revenue Service by the Transferee, that this
Certificate and Affidavit is made under penalty of perjury, and that any false
statement made herein could be punished by fine, imprisonment, or both.













[Remainder of page intentionally left blank]













 
















Under penalty of perjury, I declare that I have examined the foregoing
Certificate and Affidavit and hereby certify that it is true, correct and
complete.







 

_________________________________

_______________________, solely in his capacity as Authorized Signatory for
Torchlight Loan Services, LLC







SWORN TO and subscribed before me

this ____ day of ______________, 2015.










Notary Public




My Commission Expires:







(NOTARIAL SEAL)










 













SCHEDULE “7” TO EXHIBIT “F”

FORM OF 1099-S REQUEST FOR TAXPAYER IDENTIFICATION

NUMBER AND CERTIFICATION AND ACKNOWLEDGMENT







Section 6045(e) of the Internal Revenue Code of 1986, as amended, requires the
reporting of certain information with respect to every “real estate
transaction,” as defined in Treasury Regulations Section 1.6045-4.  You are
required by law to provide your correct taxpayer identification number.  If you
do not provide your correct taxpayer identification number, you may be subject
to civil or criminal penalties imposed by law.




From the information you provide below, a Form 1099-S is being produced, and a
copy of it will be furnished to the Internal Revenue Service (herein called the
“IRS”) within the times provided under the applicable provisions of the Internal
Revenue Code of 1986, and the regulations promulgated thereunder.




Closing Date:

______________, 2015




Seller’s Name:

CSFB SKYMARK TOWER 2007-C2 LLC,

a Delaware limited liability company




Seller’s Street Address:

c/o  Torchlight Loan Services, LLC

701 Brickell Avenue, Suite 2200

Miami, Florida 33131

Attention:  Steven Nordyke




Address of Legal Description of Property Conveyed:




ALL THAT TRACT OR PARCEL of land lying in Tarrant County, Texas, and being more
particularly described on Exhibit “A” attached hereto.




Gross Proceeds from Sale:

$__________




Seller’s Taxpayer Identification Number:

___________




Has Seller received, or will Seller receive, property or services as part of the
consideration for this sale?




YES   _______  NO     X










[Remainder of page left blank intentionally]







 
















Under penalties of perjury, the undersigned hereby certifies on this _____ day
of __________, 2015, that all of the above information, specifically including
the Seller’s taxpayer identification number, is correct.







 

SELLER:




CSFB SKYMARK TOWER 2007-C2 LLC,

a Delaware limited liability company




By:

U.S. Bank National Association, as Trustee, Successor-in-Interest to Bank of
America, N.A., as Trustee, Successor-in-Interest to Wells Fargo Bank, N.A., as
Trustee, for the Registered Holders of Credit Suisse First Boston Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C2




By:

Torchlight Loan Services, LLC,

a Delaware limited liability company,

its Special Servicer







By:

Name:

Title:  Authorized Signatory










 













SCHEDULE “8” TO EXHIBIT “F”




FORM OF TENANT NOTICE LETTER










______________, 2015










Re:

Skymark Tower

1521 N. Cooper Street

Arlington, Texas




Dear Tenant:




Please be advised that as of the _____ day of __________, 2015, CSFB SKYMARK
TOWER 2007-C2 LLC, a Delaware limited liability company,  (the “Prior Owner”),
has transferred ownership of the property known as Skymark Tower, to
___________________________________ (the “New Owner”).  All correspondence
regarding your lease should hereafter be sent to the New Owner at
_______________________.  The New Owner has assumed all obligations of the
landlord under your lease from and after the above date.  All refundable
security deposits in the possession of the Prior Owner have been delivered to
the New Owner.  Please send all further rental payments under the lease to the
New Owner at the following address:  ______________________, unless otherwise
directed by the New Owner.




Thank you very much for your assistance in this matter.













(Signature on following page)







 
















 

Very truly yours,




PRIOR OWNER:




CSFB SKYMARK TOWER 2007-C2 LLC,

a Delaware limited liability company




By:

U.S. Bank National Association, as Trustee, Successor-in-Interest to Bank of
America, N.A., as Trustee, Successor-in-Interest to Wells Fargo Bank, N.A., as
Trustee, for the Registered Holders of Credit Suisse First Boston Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C2




By:

Torchlight Loan Services, LLC,

a Delaware limited liability company,

its Special Servicer







By:

Name:

Title:  Authorized Signatory







 













EXHIBIT “G”




DUE DILIGENCE MATERIALS




Seller shall deliver the following to Buyer through a secure website or make
available at the Property, in each case to the extent in Seller’s possession
(capitalized terms as defined in the Agreement):

1.

Copies of all Leases, including any and all modifications or amendments thereto.

2.

A certified rent roll for the Property for the month in which this Agreement is
executed, or if not yet available, the most recently available month, in the
form customarily prepared for Seller by the current manager of the Property and
copies of the 2014 quarter-ending rent rolls.

3.

Copies of all vendor and service contracts to which Seller is a party that are
currently in effect with respect to the Property, including, but not limited to,
all agreements for the provision of janitorial, maintenance, trash removal,
landscaping and security services, to the extent in Seller’s possession.

4.

Copies of all leasing commission agreements with respect to the Property to
which Seller is a party.

5.

Operating statements for the Property for the past three (3) years and end of Q2
2015 (or the period of Seller’s ownership of the Property or whatever is in
Seller’s possession, if either less) in the format customarily prepared for
Seller by the current manager of the Property and, to the extent not covered in
the Operating Statements, 2013 & 2014 CAM reconciliations/estimates, and a YTD
expense general ledger in the format customarily prepared for Seller by the
current manager of the Property.

6.

An inventory of the Personal Property, if any, to be conveyed to Buyer at
Closing.

7.

Copies of the ad valorem and personal property tax statements covering the
Property for the current tax year (if available) and for the previous two (2)
years (or the period of Seller’s ownership of the Property, if less).

8.

All Governmental licenses and permits issued to Seller with respect to the
Property to the extent in Seller’s possession, including specifically, without
limitation, building permits, certificates of occupancy, and special or
conditional use permits in Seller’s possession.

9.

Plans and specifications for the Improvements, to the extent in Seller’s
possession.

10.

Copies of all guaranties and warranties covering the Property, to the extent in
Seller’s possession.

11.

Any current environmental reports prepared for Seller with respect to the
Property which are in Seller’s possession.

12.

A schedule of all tenant deposits (security or otherwise), which schedule may be
a part of the rent roll.

13.

Existing land title survey for the real property.










 













14.

A copy of Seller’s standard lease form in PDF format.

15.

A schedule of all insurance claims over the past three (3) years that relate to
the real property.

16.

A historical occupancy report by year for the last two (2) years.

17.

A schedule of historical capital expenditures on the real property during the
calendar year 2013, 2014, and 2015 (YTD).

18.

An aging report detailing current payment delinquencies of any tenants.

19.

A description of all threatened and pending litigation that affects the real
property.

20.

Billing information for tenant expense reimbursements (common area maintenance,
taxes, insurance, etc.) for 2013 and 2014.

21.

A general ledger for 2014 and 2015 Q2 general ledger and the 2015
(year-to-date).

22.

Copies of all utility accounts which will be transferred to Buyer at closing.

23.

A copy of the 2015 operating expense budget.

25.

Documentation reflecting expenses incurred in connection repair and maintenance
projects performed in the prior two (2) years where the expenses exceeded
$20,000.

26.

Copies of any documents regarding any roof, foundation and pest control
(including termite) work performed on the Improvements and the bonds and for
warranties of said work, if any.

27.

Copies of all orders of any governmental agencies respecting any claimed
violation of any federal, state or local law, ordinance, rule, regulation,
requirement or order affecting the Property, including any notices received
regarding the Property.

28.

List of Tenant Improvement allowances owed to tenants and expiration dates.
















 













EXHIBIT “H”




FORM OF TENANT ESTOPPEL

________________, 2015

LENDER

_________________________

_________________________

Attn:  ____________________




Re:










Ladies and Gentlemen:




The undersigned “Tenant” under the Lease Agreement (the “Lease”) dated
___________ ___, 201_, between ______________________________________, a _______
limited liability company, as Landlord and Tenant, hereby certifies to
_______________________________________ (“Lender”), and provides this Tenant
Estoppel Certificate to you as conclusive evidence of the matters set forth
herein concerning the above-referenced Lease and the Premises (as defined
below).




As of the date hereof, the undersigned hereby certifies the following:




1.

The Lease supersedes, in all respects, all prior written or oral agreements
between Landlord and Tenant with respect to the Premises and there are no
agreements, understandings, warranties, or representations between Landlord and
Tenant with respect to the Lease or the Premises except as expressly set forth
in the copy of the Lease (including all amendments thereto, if any) attached
hereto as Exhibit A.




2.

As of the date hereof, the Lease has not been changed, amended, modified,
supplemented or superseded except as set forth in the copy of the Lease
(including all amendments thereto, if any) attached hereto as Exhibit A.




3.

The Lease remains in full force and effect and there are no known existing
defaults by Tenant under the Lease.




4.

The improvements and space required by the Lease to be delivered to Tenant (the
“Premises”) have been satisfactorily completed and delivered by Landlord, and
have been accepted by the Tenant.




5.

The Premises are currently occupied and open for the use by Tenant, its
customers, employees and invitees.




6.

Tenant’s interest in the Lease and the Premises demised therein, or any part
thereof, has not been sublet, transferred or assigned.










 













7.

All duties of an inducement nature required of the Landlord under the Lease have
been fulfilled by Landlord and Tenant is fully obligated to pay rent and all
other charges due under the Lease.




8.

The Commencement Date of the Lease was __________________ and the Expiration
Date of the Lease is _____________________.




9.

The monthly base rent under the Lease is $___________________ and commenced on
______________________ and the last monthly payment of rent in the amount of
$__________________ was made by Tenant on _________________.  No monthly rental
has been prepaid nor has Tenant been given any free rent, partial rent, rebates,
rent rebates or concessions.  Tenant has no claims, defenses or offsets against
any rents payable under the Lease.




10.

Landlord, to the best knowledge of Tenant, has fully performed all of its
obligations under the Lease and there is no known default or circumstances
existing under which Landlord may be deemed in default merely upon the service
of notice or passage of time, or both.




11.

Landlord has not given its consent to Tenant (for example, to sublease or to
alter the Premises) or taken any action which, pursuant to the Lease, requires
Landlord’s consent.




12.

Tenant has not received any notice of a prior sale, transfer, assignment, pledge
or other hypothecation of the Premises or the Lease or of the rents provided for
therein.




13.

No rent under the Lease has been paid for more than the current rental period
established in the Lease.




14.

Tenant has no right or interest in or under any contract, option or agreement
involving the sale or transfer of the Premises.




15.

Tenant has not filed, and is not currently the subject of any filing, voluntary
or involuntary, for bankruptcy or reorganization under any applicable bankruptcy
or creditors rights laws.

16.

That Tenant is a ________________________ duly organized, validly existing and
in good standing under the law of State of __________________.




In issuing this Estoppel Certificate, Tenant understands that Lender is relying
upon the representations herein made.

TENANT:










By:

Name:

Title:







 





